--------------------------------------------------------------------------------

Exhibit 10.8
 
 
FACILITY AND SECURITY AGREEMENT
 
Dated as of June 17, 2008
 
Between
 
DYNEGY HOLDINGS INC.
 
as Borrower
 
and
 


 
MORGAN STANLEY CAPITAL GROUP INC.
 
as Lender, Issuer, Collateral Agent and Paying Agent

 
 

--------------------------------------------------------------------------------

 

Table of Contents
 
Section Page
 
Article I
 
DEFINITIONS
Section I.1. Certain Defined Terms 1
Section I.2. Computation of Time Periods 6
Section I.3. Uniform Commercial Code 6
 
Article II
 
AMOUNTS AND TERMS OF THE ADVANCES
AND THE LETTERS OF CREDIT
Section I.4. The Advances and the Letters of Credit 6
Section I.5. Requests for Credit Advances 7
Section I.6. Issuance of and Drawings under Letters of Credit 8
Section I.7. Repayment of Advances and Reimbursement Obligations 10
Section I.8. Obligations Unconditional; Limitations of Liability 10
Section I.9. Voluntary Prepayments and Mandatory Reduction/ Collateralization of
Letters of Credit 12
Section I.10. Interest 14
Section I.11. Fees 14
Section I.12. Payments and Computations 15
Section I.13. Evidence of Debt 15
Section I.14. Collateral Account 16
Section I.15. Permitted Contracts and Netting Agreements 17
 
Article III
 
CONDITIONS TO EFFECTIVENESS AND OF
ISSUANCES OF LETTERS OF CREDIT AND ADVANCES
Section I.16. Conditions to Effectiveness 17
Section I.17. Conditions Precedent to Initial Advances 19
Section I.18. Conditions Precedent to Certain Issuances and Advances 20
 
Article II
 
REPRESENTATIONS AND WARRANTIES
Section II.1. Representations and Warranties of the Borrower 21
 
Article III
 
EVENTS OF DEFAULT
Section III.1. Events of Default 23


 
 

--------------------------------------------------------------------------------

 



Article IV
 
THE PAYING AGENT
Section IV.1. Authorization and Action 25
Section IV.2. Payments to the Paying Agent 25
Section IV.3. Duties of Paying Agent; Exculpatory Provisions 25
Section IV.4. Reliance by Paying Agent. 26
Section IV.5. Indemnification 26
 
Article V
 
GRANT OF SECURITY INTEREST; REMEDIES
Section V.1. Grant of Security Interest 27
Section V.2. Security for Obligations 27
Section V.3. Borrower Remains Liable 28
Section V.4. Control of the Collateral; Investments in the Collateral Account 28
Section V.5. Further Assurances 28
Section V.6. Collateral Agent Appointed Attorney-in-Fact 29
Section V.7. Collateral Agent May Perform 30
Section V.8. Reasonable Care 30
Section V.9. Remedies 30
Section V.10. Indemnity and Expenses 32
Section V.11. Continuing Security Interest; Assignments 32
Section V.12. Release; Termination 33
 
Article VI
 
COLLATERAL AGENT
Section VI.1. Authorization and Action of the Collateral Agent; Delegation of
Duties. 33
Section VI.2. Collateral Agent’s Reliance, Etc 33
Section VI.3. Collateral Agent and Affiliates 35
Section VI.4. Lender Credit Decision 35
Section VI.5. Successor Agents 35
Section VI.6. Indemnification 35
 
Article VII
 
MISCELLANEOUS
Section VII.1. Amendments, Etc 36
Section VII.2. Notices, Etc 36
Section VII.3. No Waiver; Remedies 38
Section VII.4. Costs and Expenses; Indemnification 38
Section VII.5. Binding Effect 39
Section VII.6. Assignments and Participations 39
Section VII.7. Set-off 40



 
 

--------------------------------------------------------------------------------

 
 
Section VII.8. Execution in Counterparts 40
Section VII.9. No Liability of the Issuer 41
Section VII.10. Jurisdiction, Etc 41
Section VII.11. Termination 42
Section VII.12. Governing Law 42
Section VII.13. Waiver of Jury Trial 43





EXHIBITS


Exhibit A-1 – Form of Letter of Credit (Reducing)
Exhibit A-2 – Form of Letter of Credit (Non-Reducing)
Exhibit B – Anti-Money Laundering Form
Exhibit C – Form of Guaranty

 
 

--------------------------------------------------------------------------------

 

FACILITY AND SECURITY AGREEMENT
 
FACILITY AND SECURITY AGREEMENT (this “Agreement”) dated as of June 17, 2008,
between DYNEGY HOLDINGS INC., a Delaware corporation (the “Borrower”), and
MORGAN STANLEY CAPITAL GROUP INC. (individually, “MSCG”), as issuer of letters
of credit hereunder (in such capacity, the “Issuer”), as lender to the Borrower
hereunder (in such capacity, the “Lender”) and as collateral agent for the
Issuer and the Lender (in such capacity, the “Collateral Agent”).
 
The Borrower has requested that each Lender Party (as defined below) extend a
credit facility to the Borrower, pursuant to which the Borrower may incur
obligations to repay borrowed money (including reimbursement obligations arising
from drawings pursuant to letters of credit). Each Lender Party has indicated
its willingness to extend such facility on the terms and conditions of this
Agreement.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:
 
 
Article I
 
DEFINITIONS
 
Section I.1. Certain Defined Terms
 
. As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):
 
“Acceleration Date” has the meaning specified at the end of Section 5.01.
 
“Account Bank” means The Northern Trust International Banking Corporation.
 
“Advance” means a Credit Advance or a Letter of Credit Advance.
 
“Amendment Condition” means the satisfaction of the conditions precedent set
forth in Section 3.02.
 
“Amendment Condition Effective Date” has the meaning specified in Section
2.03(b).
 
“Available Amount” means, at any time in respect of any Letter of Credit, the
maximum amount available to be drawn under such Letter of Credit at such time
(assuming compliance at such time with all conditions to drawing).
 
“Bank Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and on which dealings are carried on
in the London interbank market.

 
1

--------------------------------------------------------------------------------

 
 
“Bankruptcy” means, in the case of any Person, that such Person (i) is dissolved
(other than pursuant to a consolidation, amalgamation, or merger); or (ii)
becomes insolvent or is unable to pay its debts, or fails, or admits in writing
its inability generally, to pay its debts as they become due; or (iii) makes a
general assignment, arrangement or composition with or for the benefit of its
creditors; or (iv) institutes or has instituted against it a proceeding, whether
judicial, quasi-judicial or administrative, seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or is subject to a petition presented
for its winding-up or liquidation, and, in the case of any such proceeding or
petition instituted or presented against it, such proceeding or petition (A)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation or (B) is not
dismissed, discharged, stayed or restrained in each case within 30 days of the
institution or presentation thereof; or (v) has a resolution passed for its
winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger); or (vi) seeks or becomes subject to the
appointment of an administrator, provisional liquidator, liquidator,
conservator, receiver, trustee, custodian or other similar official for it or
for all or substantially all its assets; or (vii) has a secured party or a
governmental entity take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party or governmental entity maintains possession, or any such
process is not dismissed, discharged, stayed or restrained, in each case within
30 days thereafter; or (viii) causes or is subject to any event with respect to
which, under the applicable laws of any jurisdiction, has an analogous effect to
any of the events specified in clauses (i) to (vii) (inclusive).
 
“Borrower” has the meaning specified in the recital of parties to this
Agreement.
 
“Collateral” has the meaning specified in Section 7.01.
 
“Collateral Account” means Account No. 102897-20010 maintained in the name of
the Collateral Agent with the Account Bank at its office at Harborside Financial
Center Plaza 10, Suite 1401, 3 Second Street, Jersey City, NJ 07311-3988.
 
“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.
 
“Credit Advance” has the meaning specified in Section 2.01(a).
 
“Credit Facility” means, at any time, an amount equal to the Credit Facility
Available Amount reduced by the sum of (a) the aggregate principal amount of the
Advances outstanding at such time plus (b) the aggregate principal amount of
Reimbursement Obligations at such time plus (c) the aggregate Available Amount
in respect of all Letters of Credit at such time.
 
“Credit Facility Available Amount” has the meaning specified for such term in
the Letter Agreement; provided, however, that in no event shall the Credit
Facility Available Amount exceed $300,000,000.
 
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the passage of time or the requirement that notice be given
or both.
 
“DMT” means Dynegy Marketing and Trade, a Colorado partnership, that is a
Subsidiary of the Borrower.

 
2

--------------------------------------------------------------------------------

 
 
“DPM” means Dynegy Power Marketing Inc., a Texas corporation, that is a
Subsidiary of the Borrower.
 
“Effective Date” has the meaning specified in Section 3.01.
 
“Events of Default” has the meaning specified in Section 5.01.
 
“Facility” means the Credit Facility or the Letter of Credit Facility.
 
 
1.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Bank Business Day, for the next preceding Bank Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Bank Business Day, the average of the quotations for such day for
such transactions received by the Issuer from three Federal funds brokers of
recognized standing selected by it.

 
“Force Majeure Event” means any force majeure event or act of state that is
beyond the control of the Issuer and that the Issuer could not, after using
reasonable commercial efforts (which will not require the Issuer to incur an
expense or loss, other than immaterial, incidental expenses), overcome.
 
“Interest Period” means, for each Advance and each Reimbursement Obligation, the
period commencing on the date of such Advance or Reimbursement Obligation, as
the case may be, and ending on the last day of the calendar quarter in which
such Advance is made or such Reimbursement Obligation is incurred, as the case
may be, and, thereafter, each subsequent period commencing on the first day of a
calendar quarter and ending on the last day of such quarter.
 
“ISP98” means the International Standby Practices (ISP98), in force as of 1
January 1999, ICC Publication No. 590.
 
“Issuer” has the meaning specified in the recital of the parties to this
Agreement.
 
“L/C Related Documents” has the meaning specified in Section 2.05(a).
 
“Lender” has the meaning specified in the recital of the parties to this
Agreement.
 
“Lender Party” means the Lender or the Issuer.
 
“Letter Agreement” means the letter agreement dated the date hereof between the
Borrower and the Issuer.
 
“Letter of Credit” means a Reducing Letter of Credit or a Non-Reducing Letter of
Credit.
 
“Letter of Credit Advance” has the meaning specified in Section 2.03(b).
 
“Letter of Credit Availability” has the meaning specified in Section 2.01(b).
 
“Letter of Credit Facility” means, at any time, an amount equal to the Credit
Facility Available Amount reduced by the sum of (a) the aggregate principal
amount of the Advances outstanding at such time plus (b) the aggregate principal
amount of Reimbursement Obligations at such time.

 
3

--------------------------------------------------------------------------------

 
 
“LIBOR Rate” means, for any Interest Period, a rate per annum (rounded upwards,
if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen LIBOR01
(or any successor page) as the London interbank offered rate for deposits in
U.S. dollars at 11:00 a.m. (London time) two Bank Business Days before the first
day of such Interest Period for a period equal to three months; provided,
however, that, if for any reason such rate is not available, the term “LIBOR
Rate” means, for any Interest Period, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as
the London interbank offered rate for deposits in U.S. dollars at approximately
11:00 a.m. (London time) two Bank Business Days prior to the first day of such
Interest Period for a period equal to three months; provided if more than one
rate is specified on Reuters Screen LIBO Page, the applicable rate shall be the
arithmetic mean of all such rates.
 
“MSCG” has the meaning specified in the recital of parties to this Agreement.
 
“Netting Agreement” has the meaning specified in the 2007 Credit Agreement.
 
“Non-Reducing Letter of Credit” means an irrevocable letter of credit, in
substantially the form of Exhibit A-2 hereto or in such other form as shall be
permitted under Section 2.03(a), supporting a Permitted Contract or a Netting
Agreement and issued by the Issuer pursuant to Section 2.01(b).
 
“Paying Agent” has the meaning specified in Section 6.01.
 
“Permitted Contract” has the meaning specified in the 2007 Credit Agreement.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Proposed Termination Date” has the meaning specified in Section 9.11(a).
 
“Proposed Termination Notice” has the meaning specified in Section 9.11(a).
 
"Public Disclosure" means Dynegy Inc.'s and the Borrower's most recent annual
report, Form 10-K for the most recently completed fiscal year, each quarterly
report on Form 10-Q or any current reports on Form 8-K (or similar reports filed
on successor forms) filed since the initial filing date of such Form 10-K, in
each case filed at least five Bank Business Days prior to the Effective Date.
 
“Reducing Letter of Credit” means an irrevocable letter of credit, in
substantially the form of Exhibit A-1 hereto or in such other form as shall be
permitted under Section 2.03(a) (provided, however, that such other form shall
provide for the automatic reduction of the amount of such letter of credit in a
manner similar to the form of Exhibit A-1), supporting a Permitted Contract or a
Netting Agreement and issued by the Issuer pursuant to Section 2.01(b).
 
“Reimbursement Obligation” has the meaning specified in Section 2.03(b).

 
4

--------------------------------------------------------------------------------

 
 
“Repayment Schedule” means, for each Advance, unless otherwise agreed between
the parties hereto, repayment of one-third of the principal amount of such
Advance within three Bank Business Days from the date of such Advance and
repayment of the balance of such principal amount of such Advance in 12 equal
monthly installments on the last day of each month thereafter, beginning with
such last day next following such third Bank Business Day; provided, however,
that the full balance of such Advance shall be repayable in full on the
Termination Date.
 
“Request for Credit Advance” has the meaning specified in Section 2.02(a).
 
“Secured Obligations” has the meaning specified in Section 7.02.
 
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.
 
“Termination Date” means the earliest of (i) March 20, 2010, (ii) the date of
termination in whole of the Facilities pursuant to Section 9.11, and (iii) the
Acceleration Date.
 
“Termination Fee” means a termination fee determined by the Issuer in its
reasonable discretion (taking into account (x) the difference between the
Ongoing Fee (as such term is defined in the Letter Agreement) and the Borrower’s
then-current credit default swap spreads from the time of the Borrower’s request
to terminate and December 16, 2009, (y) the time remaining between the
Termination Date and December 16, 2009, and (z) the Credit Facility Available
Amount) and notified to the Borrower in accordance with Section 9.02 on the Bank
Business Day prior to the Proposed Termination Date in accordance with Section
9.11(b).
 
“Transaction Documents” means this Agreement and the Letter Agreement.
 
“Trigger Date” has the meaning specified in Section 2.06(b).
 
“2007 Credit Agreement” means the Fifth Amended and Restated Credit Agreement
dated as of April 2, 2007, as amended by Amendment No. 1 dated as of May 24,
2007, among the Borrower, Dynegy Inc., a Delaware corporation, Dynegy Illinois
Inc., an Illinois corporation, the other Guarantors party thereto, the Lenders
party thereto, Citicorp USA, Inc., as administrative agent and payment agent,
and JPMorgan Chase Bank, N.A., as administrative agent and collateral agent and
each L/C Issuer party thereto, as such Agreement may be further amended, amended
and restated, supplemented, or otherwise modified, or refinanced or refunded.

 
5

--------------------------------------------------------------------------------

 
 
“2007 Credit Agreement Amendment” means an amendment to the 2007 Credit
Agreement which permits the Borrower to obtain, repay and secure Advances
pursuant to the terms hereof, in form and substance reasonably satisfactory to
the Lender.
 
“2007 Credit Agreement Date” means the earliest of (i) October 2, 2013, (ii) the
date of termination in whole of the Facilities pursuant to Section 9.11 and
(iii) the Acceleration Date.
 
“UCC” means the Uniform Commercial Code from time to time in effect in the
specified jurisdiction.
 
“UCP” means the Uniform Customs and Practice for Documentary Credits, 2007
Revision, ICC Publication No. 600.
 
“U.S.” or “United States” means United States of America.
 
 
Section I.2. Computation of Time Periods
 
. In this Agreement in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding.”
 
 
Section I.3. Uniform Commercial Code
 
. Terms defined in Article 8 or Article 9 of the UCC of the State of New York
are used in this Agreement as such terms are defined in such Article 8 or
Article 9.
 
 
II.
 
AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT
 
Section I.4. The Advances and the Letters of Credit
 
. The Credit Advances. Provided the Amendment Condition is satisfied, the Lender
may, in its sole discretion and on the terms and conditions hereinafter set
forth, make advances (each a “Credit Advance”) to the Borrower in U.S. Dollars
from time to time on any Bank Business Day during the period from the Amendment
Condition Effective Date until the Termination Date in an amount for each such
Credit Advance not to exceed the Credit Facility at such time (it being
understood and agreed that, subject to the other terms and conditions herein,
the Borrower may obtain such Credit Advances for its account on behalf of either
DMT or DPM). Within the foregoing limits, the Borrower may borrow under this
Section 2.01, prepay pursuant to Section 2.06, and reborrow under this Section
2.01.

 
6

--------------------------------------------------------------------------------

 
 
(a)The Letters of Credit. The Issuer agrees, on the terms and conditions
hereinafter set forth, to issue Letters of Credit in U.S. dollars for the
account of the Borrower from time to time on any Bank Business Day during the
period from the Effective Date until December 15, 2009, in an Available Amount
for each such Letter of Credit not to exceed an amount equal to the Letter of
Credit Facility at such time reduced by the aggregate Available Amount of all
other Letters of Credit issued on or prior to the date of issuance of such
Letter of Credit and then outstanding (such amount as so reduced being the
“Letter of Credit Availability”) at such time (it being understood and agreed
that, subject to the other terms and conditions herein, the Borrower may obtain
Letters of Credit for its account on behalf of either DMT or DPM). Each Letter
of Credit shall be in the amount of at least $1,000,000. The expiration date for
each Letter of Credit shall be no later than the earlier of (i) one year after
the date of issuance thereof and (ii) March 15, 2010.
 
 
Section I.5. Requests for Credit Advances
 
. Provided that the Amendment Condition is satisfied and the Lender agrees in
its sole discretion, the Borrower may request a Credit Advance by giving notice
to the Lender. Each such request for a Credit Advance shall be given to the
Lender not later than 11:00 a.m. (New York City time) on the Bank Business Day
prior to the date of the proposed Credit Advance. Each such request for a Credit
Advance (a “Request for Credit Advance”) shall be by telephone, confirmed
immediately by electronic communication (and, at the Borrower’s option, also by
telecopier), in each case in accordance with Section 9.02, specifying therein
the requested (i) date of such Credit Advance, and (ii) amount of such Credit
Advance and also specify therein (iii) the deposit account of the Borrower to
which such Advance should be deposited and (iv) whether or not the Borrower is
obtaining such Credit Advance on behalf of DMT or DMP, and, if so, the name of
such Subsidiary and its ownership structure to support its status as a
“Subsidiary” of the Borrower. The Lender will, in its sole discretion and upon
such other terms and conditions (including, without limitation, a repayment
schedule) as may be agreed by the Lender and the Borrower, make such Credit
Advance available to the Borrower in same day funds by depositing such in such
deposit account.

 
7

--------------------------------------------------------------------------------

 
 
(a)Each Request for Credit Advance shall be irrevocable and binding on the
Borrower. The Borrower shall indemnify the Lender against any loss (including
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by the Lender to
fund the Credit Advance when such Credit Advance is not made on the requested
date specified in such Request for Credit Advance.
 
 
Section I.6. Issuance of and Drawings under Letters of Credit
 
Request for Issuance. (i) The Borrower may request the issuance of a Letter of
Credit by giving notice to the Issuer in accordance with Section 9.02; provided,
however, that at any time no more than twenty Letters of Credit may be issued
and outstanding. Each such request for issuance of a Letter of Credit shall be
given to the Issuer not later than 12:00 noon (New York City time) on the Bank
Business Day that is at least two Bank Business Days before the proposed date of
issuance of such Letter of Credit; provided, however, that the Issuer shall be
under no obligation to issue any Letter of Credit in a form other than in
substantially the form attached as Exhibit A-1 or Exhibit A-2 hereto, unless the
Issuer shall have approved in its sole discretion such other form of Letter of
Credit and two Bank Business Days shall have elapsed since the Issuer shall have
notified the Borrower of such approval. Each such request for issuance of a
Letter of Credit shall be by telephone, confirmed immediately by electronic
communication (and, at the Borrower’s option, also by telecopier), in each case
in accordance with Section 9.02, specifying therein (i) the Permitted Contract
or Netting Agreement to be supported by such Letter of Credit and (ii) whether
or not the Borrower is obtaining such Letter of Credit on behalf of DMT or DPM,
and, if so, the name of such Subsidiary and its ownership structure to support
its status as a “Subsidiary” of the Borrower, and specifying therein the
requested (A) date of such issuance (which shall be a Bank Business Day), (B)
Available Amount of such Letter of Credit (which Available Amount shall not be
less than $1,000,000), (C) expiration date of such Letter of Credit, (D) name
and address of the beneficiary of such Letter of Credit, and (E) form of such
Letter of Credit. No later than 12:00 noon (New York City time) on the date
specified in the request for issuance of a Letter of Credit by the Borrower, the
Borrower shall notify the Issuer by telephone, confirmed immediately by
electronic communication (and, at the Borrower’s option, also by telecopier), in
each case in accordance with Section 9.02, whether the proposed Letter of Credit
will be a Reducing Letter of Credit or a Non-Reducing Letter of Credit;
provided, however, that the Borrower shall use commercially reasonable efforts
to induce the beneficiary of such proposed Letter of Credit to accept a Reducing
Letter of Credit (including, without limitation, by providing the contact
details of a representative of such beneficiary to the Issuer to enable the
Issuer to speak directly with such beneficiary regarding a Reducing Letter of
Credit); provided further, however, that if the Borrower fails to notify the
Issuer by the specified time whether the proposed Letter of Credit will be a
Reducing Letter of Credit or a Non-Reducing Letter of Credit, the Borrower shall
be deemed to have requested a Non-Reducing Letter of Credit. If the Letter of
Credit is in substantially the form attached as Exhibit A-1 or Exhibit A-2
hereto or such other form as the Issuer may approve in its sole discretion, the
Issuer will, upon fulfillment of the applicable conditions set forth in Article
III, make such Letter of Credit available to the Borrower on the date specified
in such request for issuance (unless a Force Majeure Event has occurred, in
which case the Issuer will make such Letter of Credit available to the Borrower
upon the Bank Business Day after the termination of the Force Majeure Event) at
the Issuer’s office referred to in Section 9.02 or as otherwise agreed with the
Borrower in connection with such issuance.

 
8

--------------------------------------------------------------------------------

 
 
 
ii.
If, on the date specified in the request for issuance of a Letter of Credit by
the Borrower in accordance with clause (i) above:

 
(A)the Credit Facility Available Amount on such specified date is less than the
sum of (w) the requested Available Amount of such Letter of Credit plus (x) the
aggregate principal amount of the Advances outstanding at such time plus (y) the
aggregate principal amount of the Reimbursement Obligations at such time plus
(z) the aggregate Available Amount in respect of all existing Letters of Credit
at such time, then the Available Amount of the Letter of Credit issued shall be
reduced to an amount which, when added to the amounts set forth in (x), (y) and
(z) above, is equal to the Credit Facility Available Amount (rounded up to the
nearest $500,000) on such specified date; provided, however, that if the
Borrower has requested the issuance of two or more Letters of Credit on such
specified date, the Available Amounts of such Letters of Credit will be reduced
pro rata in accordance with this clause (A), unless the Borrower and the Issuer
shall agree otherwise; or
 
(B)the Credit Facility Available Amount on such specified date is greater than
the sum of (w) the requested Available Amount of such Letter of Credit plus (x)
the aggregate principal amount of the Advances outstanding at such time plus (y)
the aggregate principal amount of the Reimbursement Obligations at such time
plus (z) the aggregate Available Amount in respect of all existing Letters of
Credit at such time, then the Borrower may make a request to the Issuer by
telephone, confirmed immediately by electronic communication (and, at the
Borrower’s option, also by telecopier), in each case in accordance with Section
9.02, no later than 12:00 noon (New York City time) on the date specified in the
request for issuance of such Letter of Credit, to increase the Available Amount
of such Letter of Credit to an amount not to exceed the amount which, when added
to the amounts set forth in (x), (y) and (z) above, is equal to the Credit
Facility Available Amount on such specified date.
 
(ii)If at the time of, and in connection with, the Borrower’s request for a
Letter of Credit pursuant to Section 2.03(a)(i) above, the Borrower shall notify
the Issuer in accordance with Section 9.02 hereof that the beneficiary requests
that such Letter of Credit be guaranteed by Morgan Stanley, the Issuer will
arrange for such a guaranty to be issued by Morgan Stanley in substantially the
form of Exhibit C hereto.
 
(b)Drawing and Reimbursement. The payment by the Issuer of each drawing under
any Letter of Credit shall automatically create for all purposes of this
Agreement an obligation (a “Reimbursement Obligation”) of the Borrower to the
Issuer to repay the Issuer the amount of such drawing pursuant to such Letter of
Credit pursuant to Section 2.04(c). On the date on which the Amendment Condition
is satisfied (the “Amendment Condition Effective Date”), each Reimbursement
Obligation shall automatically constitute, and on and after such date the
payment by the Issuer of each drawing under any Letter of Credit shall
constitute, for all purposes of this Agreement the making by the Issuer of an
advance (a “Letter of Credit Advance”) to the Borrower in the amount of such
Reimbursement Obligation or such drawing, as the case may be, and each such
Reimbursement Obligation shall be deemed to be repaid in full by the
corresponding Letter of Credit Advance.

 
9

--------------------------------------------------------------------------------

 

Section I.7. Repayment of Advances and Reimbursement Obligations
 
. Credit Advances. The Borrower shall repay to the Lender the principal amount
of each Credit Advance in accordance with the Repayment Schedule for such Credit
Advance.
 
(a)Letter of Credit Advances. The Borrower shall repay to the Issuer the
principal amount of each Letter of Credit Advance in accordance with the
Repayment Schedule for such Letter of Credit Advance.
 
(b)Reimbursement Obligations. The Borrower shall repay to the Issuer the
principal amount of each Reimbursement Obligations on the 2007 Credit Agreement
Date; provided, however, that upon the Amendment Condition Effective Date, each
Reimbursement Obligation shall thereupon automatically constitute, and be deemed
repaid in full by, a corresponding Letter of Credit Advance in accordance with
Section 2.03(b) and the Borrower shall repay such Letter of Credit Advance in
accordance with Section 2.04(b).
 
 
Section I.8. Obligations Unconditional; Limitations of Liability
 
. (a) The obligations of the Borrower under this Agreement shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, including, without limitation, the following
circumstances:

 
10

--------------------------------------------------------------------------------

 
 
(i)any lack of validity or enforceability of this Agreement, any Letter of
Credit or any other agreement or instrument relating thereto (all of the
foregoing being, collectively, the “L/C Related Documents”);
 
(ii)any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;
 
(iii)the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any Lender Party or any beneficiary or
transferee of a Letter of Credit (or any Persons for which any such beneficiary
or transferee may be acting), or any other Person, whether in connection with
the transactions contemplated by the L/C Related Documents or any unrelated
transaction;
 
(iv)any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
 
(v)payment by he Issuer under a Letter of Credit against presentation of a
draft, certificate or other document that does not strictly comply with the
terms of such Letter of Credit; or
 
(vi)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.
 
The foregoing shall not be construed to excuse the Issuer from liability to the
Borrower to the extent of any direct, but not consequential, damages suffered by
the Borrower that are caused by the Issuer’s failure to exercise reasonable care
when determining whether a draft and other document presented under any Letter
of Credit appear, on their face, to be in strict compliance with the terms and
conditions thereof, in accordance with, and to the extent set forth in, Section
9.09, the UCP or ISP98 (in either case, as applicable to such Letter of Credit),
and Article 5 of the Uniform Commercial Code as in effect in the State of New
York.
 
(b)Without limiting any other provision of this Agreement or of ISP98 or the UCP
(as applicable), the Issuer and any guarantor or confirmer of any Letter of
Credit:
 
(i)shall not be responsible for the identity or authority of any signer or the
form, accuracy, genuineness, falsification or legal effect of any statement,
certificate or other document presented under any Letter of Credit if such
statement, certificate or other document on its face appears to be in accordance
with the terms and conditions of such Letter of Credit;

 
11

--------------------------------------------------------------------------------

 
 
(ii) shall not be responsible for any acts or omissions by, or the solvency of,
the beneficiary of any Letter of Credit or any other Person having any role in
any transaction underlying any Letter of Credit;
 
(iii)shall not be responsible for any failure of any statement, certificate or
other document presented under any Letter of Credit to conform, to comply, or to
be in accordance, in any way with any underlying contract or agreement between
the beneficiary of such Letter of Credit and the Borrower or any of its
affiliates; and
 
(iv)may accept or pay as complying with the terms and conditions of any Letter
of Credit any statement, certificate or other document appearing on its face (A)
substantially to comply with the terms and conditions of such Letter of Credit,
(B) to be signed or presented by or issued to any successor of the beneficiary
or any other Person in whose name such Letter of Credit requires or authorizes
that any statement, certificate or other document be signed, presented or
issued, including any administrator, trustee in bankruptcy, debtor in
possession, liquidator, receiver, or successor by merger or consolidation, or
any other Person purporting to act as the representative of or in place of any
of the foregoing, or (C) to have been signed, presented or issued after a change
of name of the beneficiary.
 
 
Section I.9. Voluntary Prepayments and Mandatory Reduction/ Collateralization of
Letters of Credit
 
. (a) The Borrower may, at any time and from time to time upon at least three
Bank Business Days’ notice to the Lender (such notice to be provided in
accordance with Section 9.02) stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given the Borrower shall, prepay
in whole or in part the outstanding aggregate principal amount of the Advances
and the Reimbursement Obligations, together with accrued interest to the date of
such prepayment on the aggregate principal amount prepaid.
 
 
2.
If, on any Bank Business Day (a “Trigger Date”), the sum of (x) the aggregate
principal amount of the Advances outstanding at such time plus (y) the aggregate
principal amount of the Reimbursement Obligations at such time plus (z) the
aggregate Available Amount in respect of all Letters of Credit at such time,
exceeds the Credit Facility Available Amount by more than $500,000 at such time,
the Issuer shall, by 11:00 a.m. (New York City time) on such Bank Business Day,
notify the Borrower of the occurrence of such Trigger Date in accordance with
Section 9.02.

 

 
12

--------------------------------------------------------------------------------

 
 
 
3.
If the Issuer shall notify the Borrower of the occurrence of any Trigger Date,
the Borrower shall, by 2:00 p.m. (New York City time) on the day that is two
Bank Business Days after the day of such notification, terminate or amend
existing Letters of Credit sufficient to reduce the aggregate Available Amount
of such Letters of Credit to the amount which is the greater of (i) the amount
which is equal to the Credit Facility Available Amount on the date of such
notification less the sum of (x) the aggregate principal amount of the Advances
outstanding at such time plus (y) the aggregate principal amount of the
Reimbursement Obligations at such time and (ii) zero; provided, however, that
the Borrower shall have no obligation to amend or terminate any existing Letter
of Credit pursuant to this clause (c) if it has used commercially reasonable
efforts to induce the beneficiary of such Letter of Credit to terminate or amend
such Letter of Credit, including, without limitation, offering cash collateral
to such beneficiary, and such beneficiary has refused to so amend or terminate
such Letter of Credit.

 
 
4.
If, after taking the actions required pursuant to clause (c) above, the sum of
(x) the aggregate principal amount of the Advances outstanding at such time plus
(y) the aggregate principal amount of the Reimbursement Obligations at such time
plus (z) the aggregate Available Amount in respect of all Letters of Credit at
such time, still exceeds the Credit Facility Available Amount on the date of
such notification, then the Borrower shall, by 2:00 p.m. (New York City time) on
the day that is two Bank Business Days after the day the Issuer notifies the
Borrower of the occurrence of such Trigger Date and subject to the provisions of
Section 2.11(c) below:


 
13

--------------------------------------------------------------------------------

 
 
(i) first, prepay Advances, if any, plus interest thereon as directed by the
Lender or the Issuer, in an amount which is the lesser of (A) the aggregate
principal amount of the Advances outstanding at such time and (B) the amount by
which the sum of (x) the aggregate principal amount of the Advances outstanding
at such time plus (y) the aggregate principal amount of the Reimbursement
Obligations at such time plus (z) the aggregate Available Amount in respect of
all Letters of Credit at such time (after giving effect to any actions take
pursuant to clause (c) above), exceeds the Credit Facility Available Amount on
the day of such notification; and
 
(ii)second, pay to the Paying Agent in same day funds the amount which is the
lesser of (1) the aggregate Available Amount of all then outstanding Letters of
Credit and (2) the amount by which the sum of (x) the aggregate principal amount
of the Advances outstanding at such time (after giving effect to any actions
take pursuant to clause (d)(i) above) plus (y) the aggregate principal amount of
the Reimbursement Obligations at such time plus (z) the aggregate Available
Amount in respect of all Letters of Credit at such time (after giving effect to
any actions take pursuant to clause (c) above), exceeds the Credit Facility
Available Amount on the day of such notification (such excess, an “Excess
Payment”). The Paying Agent shall, at the direction of the Issuer it its sole
discretion, either:
 
(A)pay such Excess Payment, or a portion thereof, pro rata to the beneficiaries
under the outstanding Reducing Letters of Credit, ratably in accordance with
their respective Available Amounts, pursuant to the payment instructions
furnished to the Lender or the Issuer under Section 3.03(b)(ii)(B); and/or
 
(B)pay such Excess Payment, or a portion thereof, into the Collateral Account in
accordance with Section 2.11(b).
 
The Paying Agent shall, not later than one Bank Business Day after the
application of any funds pursuant to this Section 2.06(d)(ii), notify the
Borrower in accordance with Section 9.02 as to the details of how such funds
were applied.
 
 
Section I.10. Interest
 
. The Borrower shall pay interest (without having regard to any Collateral
provided by or on behalf of the Borrower) on (a) the unpaid principal amount of
each Advance owing to each Lender Party from the date of such Advance until such
principal amount shall be paid in full and (b) the full amount of each
Reimbursement Obligation owing to the Issuer from the date such Reimbursement
Obligation is incurred until such Reimbursement Obligation is paid in full, in
each case at the applicable rate per annum, and payable at the times, set forth
in the Letter Agreement.
 
 
Section I.11. Fees
 
. The Borrower shall pay to the Issuer the fees set forth in the Letter
Agreement.

 
14

--------------------------------------------------------------------------------

 
 
Section I.12. Payments and Computations
 
. The Borrower shall make each payment hereunder and under the Letter Agreement,
irrespective of any right of counterclaim or set-off, not later than 2:00 p.m.
(New York City time) on the day when due in U.S. dollars in same day funds to
the applicable Lender Party at the deposit account designated by such Lender
Party to the Borrower.
 
(a)All computations of interest under Section 2.07 and Section 2.11(d) and the
Letter Agreement and of the ongoing fees under Section 2.08 and the Letter
Agreement shall be made on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fee is payable. Each
determination of such interest rate or fee by any Lender Party shall be
conclusive and binding for all purposes, absent manifest error.
 
(b)Whenever any payment hereunder or under the Letter Agreement shall be stated
to be due on a day other than a Bank Business Day, such payment shall be made on
the next succeeding Bank Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or fee, as the case
may be.
 
 
Section I.13. Evidence of Debt
 
. (a) Each Lender Party shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
Party resulting from each Advance or Reimbursement Obligation owing to such
Lender Party from time to time, including the amounts of principal and interest
payable and paid to such Lender Party from time to time hereunder. Entries made
in good faith by such Lender Party in such account or accounts shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from the Borrower to such Lender Party under this
Agreement and the Letter Agreement, absent manifest error; provided, however,
that the failure of such Lender Party to make an entry, or any finding that an
entry is incorrect, in such account or accounts shall not limit or otherwise
affect the obligations of the Borrower to such Lender Party under this Agreement
and the Letter Agreement.

 
15

--------------------------------------------------------------------------------

 
 
 
2.
MSCG will provide to Borrower within ten Bank Business Days after the end of
each month a statement of interest and fees accrued during such month pursuant
to this Agreement and to the Letter Agreement.

 
 
Section I.14. Collateral Account
 
(i). (a) Upon each drawing under a Letter of Credit during the period from the
Effective Date to the Amendment Condition Effective Date, (i) the Issuer shall
notify the Borrower of such drawing in accordance with Section 9.02 and (ii) the
Borrower shall, not later than 2:00 p.m. (New York City time) on the Bank
Business Day next succeeding the day of such notification referred to in clause
(i), pay into the Collateral Account cash in U.S. dollars in an amount which,
when combined with the aggregate amount of cash maintained in the Collateral
Account immediately prior to such payment, is equal to or greater than 103% of
the aggregate amount of all Reimbursement Obligations after giving effect to
such drawing.
 
(b)The Borrower shall pay into the Collateral Account cash in U.S. dollars in
the amounts required to be paid, and at the times required to be paid therein,
pursuant to Section 2.06(d)(ii)(B). Such amounts shall be maintained in the
Collateral Account until such time as:
 
(i) the sum of (x) the aggregate principal amount of the Advances outstanding at
such time plus (y) the aggregate principal amount of the Reimbursement
Obligations at such time plus (z) the aggregate Available Amount in respect of
all Letters of Credit at such time is less than the Credit Facility Available
Amount; and
 
(ii)the Borrower shall have delivered a written request to the Collateral Agent
in accordance with Section 9.02, requesting a refund from the Collateral Account
of the amount by which the Credit Facility Available Amount exceeds the sum of
(x) the aggregate principal amount of the Advances outstanding at such time plus
(y) the aggregate principal amount of the Reimbursement Obligations at such time
plus (z) the aggregate Available Amount in respect of all Letters of Credit at
such time,
 
whereupon the Collateral Agent shall, within three Bank Business Days of receipt
of such written request, pay such amount into an account designated by the
Borrower for such purpose; provided, however, that any such request for a refund
shall be for an amount not less that $500,000 or an integral multiple thereof;
and provided further, however, that anything to the contrary notwithstanding,
the provisions of this Section 2.11(b) shall not affect the amounts required to
be in the Collateral Account pursuant to Section 2.11(a).

 
16

--------------------------------------------------------------------------------

 
 
(c)If, on any Bank Business Day, the Borrower is required to provide amounts
both to the Collateral Agent pursuant to Section 2.11(a) and to the Paying Agent
pursuant to Section 2.06(d), any amounts received by MSCG on such Bank Business
Day shall be provided first to the Collateral Agent for application in
accordance with Section 2.11(a), and any amounts remaining thereafter shall be
provided to the Paying Agent to be applied in accordance with Section 2.06(d).
 
(d)The Collateral Agent shall pay to the Borrower interest on the average daily
amount of cash in the Collateral Account, if any, at the applicable rate per
annum, and payable at the times, set forth in the Letter Agreement
 
 
Section I.15. Permitted Contracts and Netting Agreements
 
. At all times on and after the Effective Date, the Borrower shall, as soon as
possible and in any event within three Bank Business Days after the occurrence
of any default under a Permitted Contract or Netting Agreement supported by a
Letter of Credit, furnish to the Issuer a statement of an officer of the
Borrower setting forth the details of such default and the action that the
Borrower has taken and proposes to take with respect thereto.
 
 
III.
CONDITIONS TO EFFECTIVENESS AND OF ISSUANCES OF LETTERS OF CREDIT AND ADVANCES
 
 
Section I.16. Conditions to Effectiveness
 
. Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which (i) the Borrower shall have paid to the
Issuer the upfront fee referred to in the Letter Agreement and (ii) each Lender
Party and the Collateral Agent shall have received, on or before the Effective
Date, the following, each dated such day (unless otherwise specified), in form
and substance reasonably satisfactory to such Lender Party and the Collateral
Agent:

 
17

--------------------------------------------------------------------------------

 

(a)The Letter Agreement.
 
(b)Certified copies of the resolutions of the Board of Directors of the Borrower
approving this Agreement, the Letter Agreement and the transactions contemplated
hereby and thereby, including the grant of a security interest in the
Collateral, and of all documents evidencing other necessary corporate action and
governmental and other third party approvals and consents, if any, with respect
to this Agreement and the Letter Agreement.
 
(c)A copy of a certificate of the Secretary of State of the jurisdiction of
incorporation of the Borrower, dated reasonably near the Effective Date,
certifying (i) as to a true and correct copy of the certificate of incorporation
of the Borrower and each amendment thereto on file in such Secretary’s office
and (ii) that (A) such amendments are the only amendments to the Borrower’s
certificate of incorporation on file in such Secretary’s office, (B) the
Borrower has paid all franchise taxes to the date of such certificate and (C)
the Borrower is duly incorporated and in good standing or presently subsisting
under the laws of the State of the jurisdiction of its incorporation.
 
(d)A certificate of the Secretary or any Assistant Secretary of the Borrower,
dated the Effective Date (the statements made in which certificate shall be true
on and as of the Effective Date), certifying as to (i) the absence of any
amendments to the certificate of incorporation of the Borrower since the date of
the Secretary of State’s certificate referred to in Section 3.01(c), (ii) a true
and correct copy of the bylaws of the Borrower as in effect on the date on which
the resolutions referred to in Section 3.01(b) were adopted and on the Effective
Date, (iii) the due incorporation and good standing or valid existence of the
Borrower as a corporation organized under the laws of the jurisdiction of its
incorporation, and the absence of any proceeding for the dissolution or
liquidation of the Borrower, and (iv) the names and true signatures of the
officers of the Borrower authorized to sign this Agreement and the Letter
Agreement.
 
(e)A certificate of the Borrower signed on behalf of the Borrower by its
President or a Vice President, dated on the Effective Date (the statements made
in which certificate shall be true on and as of the Effective Date), certifying
as to (i) the truth of the representations and warranties contained in Section
4.01 of this Agreement as though made on and as of the Effective Date and (ii)
the absence of any event occurring and continuing that constitutes a Default.
 
(f)Proper financing statements naming the Borrower as the debtor and the
Collateral Agent as secured party in form appropriate for filing under the UCC
of all jurisdictions necessary or desirable in order to perfect and protect the
security interest created in the Collateral pursuant to Article VII of this
Agreement.

 
18

--------------------------------------------------------------------------------

 
 
(g)A favorable opinion of Akin Gump Strauss Hauer & Feld LLP, counsel for the
Borrower, in form and substance reasonably satisfactory to the Lender Parties
and the Collateral Agent.
 
(h)A favorable opinion of in-house counsel of the Borrower, to the effect that:
 
(i)the Borrower is a corporation duly organized and is validly existing under
the laws of the State of Delaware with all necessary corporate power and
authority to own its properties and conduct its business as presently conducted
and as proposed to be conducted and to enter into this Agreement and the Letter
Agreement, and perform its obligations hereunder and thereunder;
 
(ii)the Borrower is in good standing under the laws of the State of Delaware and
is qualified to do business in each jurisdiction where the nature of its
business requires such qualifications;
 
(iii)the execution, delivery and performance by the Borrower of this Agreement
and the Letter Agreement have all been duly authorized by all necessary
corporate action of the Borrower;
 
(iv)this Agreement and the Letter Agreement have been duly executed and
delivered by the Borrower; and
 
(v)the execution and delivery by the Borrower of this Agreement and the Letter
Agreement and the consummation of the transactions contemplated thereby, and the
performance by the Borrower of its respective obligations under this Agreement
and the Letter Agreement, do not conflict with, result in a breach of or violate
any of the terms, conditions or provisions of the Borrower’s certificate of
incorporation or by-laws or the Delaware General Corporation Law.
 
In rendering such opinion, the counsel of the Borrower shall opine only as to
matters governed by the federal laws of the United States of America, the laws
of the State of Texas and the Delaware General Corporation Law. Such counsel may
also state that he/she relied on certificates of public officials, certificates
of officers of the Borrower and other sources believed by him/her to be
responsible.
 
 
Section I.17. Conditions Precedent to Initial Advances
 
. The willingness of the Lender to make its initial Advance hereunder is subject
to the condition precedent that the Lender and the Collateral Agent shall have
received, on or before the date of such Advance, the following, each dated such
date (unless otherwise specified), in form and substance reasonably satisfactory
to the Lender and the Collateral Agent:

 
19

--------------------------------------------------------------------------------

 
 
(a)The 2007 Credit Agreement Amendment.
 
(b)Favorable opinions with respect to this Agreement after giving effect to the
2007 Credit Agreement Amendment, in form and substance substantially similar to
those delivered pursuant to Sections 3.01(g) and (h) with respect to this
Agreement, but expressly covering the making of Advances, the repayment of
Advances, and the providing of Collateral, pursuant to this Agreement as not
violating, or resulting in the creation or imposition of any lien upon any
property of the Borrower under, the 2007 Credit Agreement as amended by the 2007
Credit Agreement Amendment or any other credit agreement, indenture or financing
document then binding on or affecting the Borrower as specified in such opinion.
 
 
Section I.18. Conditions Precedent to Certain Issuances and Advances
 
. The obligations of the Issuer to issue or to increase any Letter of Credit,
and the willingness of the Lender to make any Credit Advances, shall be subject
to the further conditions precedent that on the date of such issuance or such
Credit Advance (a) the following statement shall be true:
 
(i)the representations and warranties contained in Section 4.01 of this
Agreement are correct in all material respects on and as of such date, before
and after giving effect to such issuance or such Credit Advance, as though made
on and as of such date except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
correct in all material respects as of such earlier date; and
 
(ii)no Default or Event of Default has occurred and is continuing or would
result from such issuance or such Credit Advance,
 
and (b) the Lender or the Issuer, as applicable, shall have received on or
before the date of such issuance or such Credit Advance, the following, each
dated such date, in form and substance reasonably satisfactory to the Lender or
the Issuer, as applicable:
 
(i)a certificate of the Treasurer or Assistant Treasurer of the Borrower
certifying that the Borrower is in compliance, on a pro forma basis after giving
effect to such Credit Advance or such issuance, with the conditions specified in
provisos (I) and (II) of clause (xii) of Section 7.03(b) of the 2007 Credit
Agreement as in effect on the date hereof (or, in the event the 2007 Credit
Agreement is amended, amended and restated, supplemented, or otherwise modified
or refinanced, any comparable provision) and including in or attached to such
certificate detailed calculations supporting such compliance;
 
(ii)in the case of an issuance of a Letter of Credit, (A) a completed anti-money
laundering form in the form of Exhibit B hereto and (B) payment instructions on
the beneficiary’s letterhead (with contact details), in each case in respect of
the beneficiary of such Letter of Credit; and

 
20

--------------------------------------------------------------------------------

 
 
(iii)such other approvals, opinions or documents as the Lender or the Issuer may
reasonably request.
 
 
Article II
 
REPRESENTATIONS AND WARRANTIES
 
Section II.1. Representations and Warranties of the Borrower
 
. The Borrower represents and warrants as follows:
 
(a)It is duly organized, validly existing and in good standing in its
jurisdiction of incorporation.
 
(b)It has full corporate power and authority, and has taken all corporate action
necessary, to execute and deliver the Transaction Documents, to grant a security
interest in the Collateral and to fulfill its obligations under, and to
consummate the transaction contemplated by, the Transaction Documents.
 
(c)The making and performance by it of the Transaction Documents, including the
grant by the Borrower of the security interest in the Collateral granted
pursuant hereto, do not and will not (i) violate its certificate of
incorporation or bylaws, (ii) violate in any material respect any law or
regulation of its jurisdiction of incorporation or any other law or regulation
applicable to it, or (iii) violate in any material respect any contractual
restriction binding on or affecting it.
 
(d)All consents, licenses, approvals, authorizations, exemptions, registrations,
filings, opinions and declarations from or with any agency, department,
administrative authority, statutory corporation or judicial entity necessary for
the validity or enforceability of the security interest in the Collateral
granted pursuant to this Agreement or enforceability of its obligations under
the Transaction Documents have been obtained, and no governmental authorization
other than any already obtained are required in connection with its execution,
delivery and performance of the Transaction Documents, the perfection or
maintenance of the security interest created pursuant to this Agreement
(including the first priority nature thereof), or the exercise by the Collateral
Agent of its remedies in respect of the Collateral pursuant hereto, except in
each case for the timely filing of the financing statements referred to in
Section 3.01(f).

 
21

--------------------------------------------------------------------------------

 

(e)Each of the Transaction Documents has been duly executed and delivered by it
and constitutes its legal, valid and binding obligations, enforceable against it
in accordance with its terms, except as limited by the bankruptcy, insolvency,
reorganization, liquidation, moratorium and other similar laws affecting
creditors’ rights generally and by general principles of equity.
 
(f)There is no litigation or governmental proceeding pending at law or in
equity, nor to its knowledge threatened, against or affecting it which, if
determined adversely to it, would result in any material adverse change in its
interest in the Collateral or its ability to perform its obligations under the
Transaction Documents.
 
(g)No Default has occurred and is continuing or would occur by reason of its
entering into or performing its obligations under the Transaction Documents.
 
(h)To the best knowledge of the executive officers of Dynegy Inc. (the corporate
parent of the Borrower) and the Borrower as of the Effective Date, the written
information furnished by or on behalf of Borrower to MSCG in connection with the
transactions contemplated hereby (including, without limitation, reports,
financial statements and certificates) and the negotiation of this Agreement or
delivered hereunder or under any other L/C Related Document (as modified or
supplemented by other information so furnished), when taken as a whole together
with the Public Disclosure and any Form 10-K, Form 10-Q or Form 8-K filed by
Dynegy Inc. or the Borrower after the Effective Date (all of the foregoing as
updated, restated, or otherwise modified in writing from time to time) do not
contain any material misstatement of fact or omit to state any material facts
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided, however, that with respect
to projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. Notwithstanding anything to the contrary in the
preceding sentence, no representation, warranty or covenant is made with respect
to information for which the source is any separately identified (a) third party
source or (b) other person or entity not affiliated with or acting as agent or
representative for Dynegy Inc. or any of its subsidiaries.
 
(i)The Collateral is free and clear of all liens, security interests and other
adverse claims. This Agreement creates in favor of the Collateral Agent for the
benefit of the Lender Parties a valid and perfected security interest in the
Collateral, securing the payment of all of the Secured Obligations purported to
be secured thereby. Such security interest is a first priority security
interest. There are no effective UCC financing statements on file in any
recording office with respect to the Collateral.

 
22

--------------------------------------------------------------------------------

 
 
(j)Each of DMT and DPM is a Subsidiary of the Borrower.
 
For the sake of clarity, the Borrower is not making any representations or
warranties that it may receive Advances hereunder prior to the Amendment
Condition Effective Date without such Advance constituting a violation of the
2007 Credit Agreement or a Default or Event of Default under Section 5.01(c).
 
 
Article III
 
EVENTS OF DEFAULT
 
 
Section III.1. Events of Default
 
. If any of the following events (“Events of Default”) shall occur and be
continuing:

 
23

--------------------------------------------------------------------------------

 
 
(a)(i) the Borrower shall fail to pay any principal of any Advance or any
Reimbursement Obligation when the same shall become due and payable or (ii) the
Borrower shall fail to pay any interest on any Advance or of any Reimbursement
Obligation, or the Borrower shall fail to make any other payment under this
Agreement or the Letter Agreement, within two Bank Business Days after the same
shall become due and payable; or
 
(b)the Borrower shall fail to perform or observe any terms, covenants or
agreements contained in Section 2.06 or Section 2.11, within two Bank Business
Day after the same shall be required to be performed or observed; or
 
(c)an “Event of Default” (as defined in the 2007 Credit Agreement) shall have
occurred and be continuing; or
 
(d)any Bankruptcy of the Borrower; or
 
(e)the Collateral Agent ceases to have a valid and perfected first-priority
security interest on any material portion of the Collateral free and clear of
any other security interest; or
 
(f)any representation or warranty made by the Borrower (or any of its officers)
under or in connection with this Agreement or in any certificate furnished
hereunder shall prove to have been incorrect in any material respect when made;
 
then, and in any such event, the Lender Parties may, (A) by notice to the
Borrower provided in accordance with Section 9.02, declare the Facilities and
the obligations of the Issuer to issue Letters of Credit to be terminated,
whereupon the same shall forthwith terminate, (B) by notice to the Borrower
provided in accordance with Section 9.02, declare that each Reimbursement
Obligation shall thereupon automatically constitute, and be deemed repaid in
full by, a corresponding Letter of Credit Advance and (C) by notice to the
Borrower provided in accordance with Section 9.02, declare the Advances
(including, without limitation, the Letter of Credit Advances referred to in (B)
above), all interest thereon and all other amounts payable under this Agreement
to be forthwith due and payable, whereupon the Advances, all such interest and
all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower, provided, however, that, in the event
of an actual or deemed entry of an order for relief with respect to the Borrower
under the Federal Bankruptcy Code, (x) the Facilities and the obligations of the
Issuer to issue Letters of Credit shall automatically terminate and (y) the
Advances and the Reimbursement Obligations, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower (the date on which any event referred to in clause (A),
(B) or (C), or clause (x) or (y), above shall occur being the “Acceleration
Date”).

 
24

--------------------------------------------------------------------------------

 
 
Article IV
 
THE PAYING AGENT
 
 
Section IV.1. Authorization and Action
 
. The Borrower hereby appoints and authorizes MSCG to act as paying agent (the
“Paying Agent”) hereunder on behalf of the Borrower with respect to the payments
to be made pursuant to Section 2.06(d)(ii).
 
 
Section IV.2. Payments to the Paying Agent
 
. The Borrower shall make any payment to be made to the Paying Agent pursuant to
Section 2.06(d)(ii) to the following account:
 
The Northern Trust International Banking Corporation
ABA NO. 026001122
Morgan Stanley Capital Group Inc.
A/C NUMBER 102897- 20010
 
 
Section IV.3. Duties of Paying Agent; Exculpatory Provisions
 
(a). (a) The Paying Agent’s duties hereunder are solely mechanical and
administrative in nature and the Paying Agent shall have no duties or
obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, the Paying Agent shall not:
 
(i)be subject to any fiduciary or other implied duties, or
 
(ii)have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby.
 
(iii)The Paying Agent shall not be liable for any action taken or not taken by
it, except for its own gross negligence or willful misconduct.

 
25

--------------------------------------------------------------------------------

 
 
(iv)The Paying Agent shall not be responsible for or have any duty to ascertain
or inquire into (x) any statement, warranty or representation made in or in
connection with this Agreement, (y) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, or (z) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein. The Paying Agent shall not be responsible for the
adequacy, accuracy and/or completeness of any information (whether oral or
written) supplied by the Borrower or any other Person.
 
 
Section IV.4. Reliance by Paying Agent.
 
The Paying Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Paying Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.
 
 
Section IV.5. Indemnification
 
. The Borrower hereby agrees to indemnify the Paying Agent and its affiliates
and their respective officers, directors, employees, agents and advisors from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Paying Agent in any way relating to or arising out of this Agreement or any
Letter of Credit or any action taken or omitted by the Paying Agent under this
Agreement or any Letter of Credit (collectively, the “Indemnified Costs”);
provided, however, that the Borrower shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 6.05 applies
whether any such investigation, litigation or proceeding is brought by the
Borrower or any other Person.

 
26

--------------------------------------------------------------------------------

 

Article V
 
GRANT OF SECURITY INTEREST; REMEDIES
 
 
Section V.1. Grant of Security Interest
 
. The Borrower hereby grants to the Collateral Agent, for its benefit and the
ratable benefit of the Lender Parties, a security interest in the Borrower’s
right, title and interest in and to the following, whether now owned or
hereafter acquired by the Borrower, wherever located, and whether now or
hereafter existing or arising (collectively, the “Collateral”):
 
(a)the Collateral Account, all cash and security entitlements with respect to
all financial assets from time to time credited to the Collateral Account, and
all financial assets, and all dividends, distributions, return of capital,
interest, cash, instruments and other property, from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such cash or security entitlements or financial assets and all warrants,
rights or options issued thereon or with respect thereto; and
 
(b)all proceeds of, collateral for, income and other payments now or hereafter
due and payable with respect to, and supporting obligations relating to, any and
all of the Collateral (including, without limitation, proceeds, collateral and
supporting obligations that constitute property of the types described in clause
(a) of this Section 7.01) and, to the extent not otherwise included, all (i)
payments under insurance (whether or not the Collateral Agent is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Collateral, and (ii)
cash constituting proceeds of Collateral.
 
 
Section V.2. Security for Obligations
 
. The grant of the security interest set forth in Section 7.01 is made to the
Collateral Agent to secure, for its benefit and the benefit of the Lender
Parties, the payment of all obligations of the Borrower under the Transaction
Documents, now or hereafter existing, whether direct or indirect, absolute or
contingent, and whether for Advances, Reimbursement Obligations, interest, fees,
costs, expenses or otherwise (all such obligations being the “Secured
Obligations”).

 
27

--------------------------------------------------------------------------------

 

Section V.3. Borrower Remains Liable
 
. Anything herein to the contrary notwithstanding, (i) the Borrower shall remain
liable under the contracts and agreements included in the Collateral to the
extent set forth therein to perform all of its duties and obligations thereunder
to the same extent as if this Agreement had not been executed, (ii) the exercise
by the Collateral Agent of any of the rights hereunder shall not release the
Borrower from any of its duties or obligations under the contracts and
agreements included in the Collateral and (iii) neither any Lender Party nor the
Collateral Agent shall (x) have any obligation or liability to perform any of
the obligations or duties of the Borrower under the contracts and agreements
included in the Collateral by reason of this Agreement or (y) be obligated to
perform any of the obligations or duties of the Borrower thereunder.
 
 
Section V.4. Control of the Collateral; Investments in the Collateral Account
 
. All Collateral shall be controlled (within the meaning of Section 9-106 of the
UCC in effect in the State of New York) by the Collateral Agent.
 
(a)Without limiting the rights and obligations of the Collateral Agent and the
Lender Parties hereunder, the Collateral Agent will, notwithstanding Section
9-207(c) of the UCC in effect in the State of New York, have the right to:
 
(i)sell, pledge, rehypothecate, assign, invest, use, commingle or otherwise
dispose of, or otherwise use in its business, any and all of the Collateral,
free from any claim or right of any nature whatsoever of the Borrower, including
any equity or right of redemption by the Borrower; and
 
(ii)register any and all of the Collateral in the name of the Collateral Agent
or its nominee.
 
 
Section V.5. Further Assurances
 
. The Borrower agrees that, at any time and from time to time, at the expense of
the Borrower, the Borrower will promptly execute and deliver all further
instruments and documents, and take all further action that the Collateral Agent
may reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable the Collateral Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, the Borrower will,
upon the reasonable request of the Collateral Agent, (i) execute or authenticate
and file such financing or continuation statements or amendments thereto, and
such other instruments or notices, as may be necessary or desirable, or as the
Collateral Agent may reasonably request, in order to perfect and preserve the
security interests granted or purported to be granted hereby, (ii) take all
action necessary to ensure that the Collateral Agent has control of Collateral
consisting of deposit accounts and/or securities accounts as provided in
Sections 9-104 and 9-106 of the UCC, and (iii) deliver to the Collateral Agent
evidence that all other action that the Collateral Agent may deem reasonably
necessary or desirable from time to time in order to perfect and protect the
security interest created by the Borrower under this Agreement has been taken.
The Borrower hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, relating to all or
any part of the Collateral. The Borrower ratifies its authorization for the
Collateral Agent to have filed such financing statements, continuation
statements or amendments filed prior to the date hereof.

 
28

--------------------------------------------------------------------------------

 
 
(a)The Borrower will not, without the prior written consent of the Collateral
Agent (after having given the Collateral Agent not less than thirty days’ prior
written notice thereof in accordance with Section 9.02 and after having executed
and delivered to the Collateral Agent such further instruments and documents in
connection therewith as may be reasonably requested by the Collateral Agent
pursuant to this Section 7.05), change its jurisdiction of organization or its
name.
 
(b)The Borrower shall defend the Collateral against all claims and demands of
all Persons at any time claiming any interest therein that is, or in a manner
which is, adverse to the Collateral Agent or any Lender Party.
 
(c)The Borrower shall not sell, lease, transfer, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any security interest in or option
with respect to, directly or indirectly (or agree to any of the foregoing at any
future time), all or any portion of the Collateral.
 
(d)The Borrower shall not deposit any funds in respect of, or proceeds from, any
Collateral into any account other than the Collateral Account.
 
 
Section V.6. Collateral Agent Appointed Attorney-in-Fact
 
. The Borrower hereby irrevocably, upon the occurrence and during the
continuation of any Default or Event of Default, appoints the Collateral Agent
the Borrower’s attorney-in-fact, with full authority in the place and stead of
the Borrower and in the name of the Borrower or otherwise, from time to time in
the Collateral Agent’s discretion, to take any action and to execute any
instrument that the Collateral Agent may deem necessary or advisable to
accomplish the purposes of this Agreement (such power being coupled with an
interest).

 
29

--------------------------------------------------------------------------------

 

Section V.7. Collateral Agent May Perform
 
. If the Borrower fails to perform any agreement contained herein, the
Collateral Agent may, but without any obligation to do so and without notice,
itself perform, or cause performance of, such agreement, if an Event of Default
then exists; and the reasonable expenses of the Collateral Agent incurred in
connection therewith shall be payable by the Borrower pursuant to Section 7.10.
 
 
Section V.8. Reasonable Care
 
. The powers conferred on the Collateral Agent hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which an ordinary person accords its own property, it being understood that none
of the Collateral Agent or the Lender Parties shall have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any Collateral, other than, with respect to the Collateral Agent, (a) the
safe custody of any Collateral in its possession, (b) the accounting for monies
actually received by it under this Agreement and (c) the application of monies
in accordance with this Agreement.
 
 
Section V.9. Remedies
 
. In the event that any Event of Default shall have occurred and be continuing,
then:

 
30

--------------------------------------------------------------------------------

 

(a)The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the UCC in
effect in the State of New York (whether or not such UCC applies to the affected
Collateral) and also may: (i)  with notice as specified in the next succeeding
sentence unless Article 9 of such UCC permits sale without notice, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Collateral Agent’s offices or elsewhere, for cash, on credit or
for future delivery, and upon such other terms as the Collateral Agent may deem
commercially reasonable, and (ii) exercise any and all rights and remedies of
the Borrower under or in connection with the Collateral, or otherwise in respect
of the Collateral, including, without limitation, (A) any and all rights of the
Borrower to demand or otherwise require payment of any amount in respect of the
Collateral and (B) exercise all other rights and remedies with respect to the
Collateral, including, without limitation, those set forth in Section 9-607 of
such UCC. The Borrower agrees that at least ten days’ notice to the Borrower
provided in accordance with Section 9.02, sent after the occurrence of an Event
of Default, of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.
 
(b)Any cash held by or on behalf of the Collateral Agent and all cash proceeds
received by or on behalf of the Collateral Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
shall be applied by the Collateral Agent to reimburse the Collateral Agent and
the Lender Parties for the Secured Obligations. Any surplus of such cash or cash
proceeds held by or on the behalf of the Collateral Agent and remaining after
reimbursement in full of all the Secured Obligations shall be paid over to the
Borrower or to whomsoever may be lawfully entitled to receive such surplus.
 
(c)All payments received by the Borrower in respect of the Collateral shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other funds of the Borrower and shall be forthwith paid over to the
Collateral Agent in the same form as so received (with any necessary
endorsement).
 
(d)The Collateral Agent may, without notice to the Borrower except as required
by law and at any time or from time to time, charge, set off and otherwise apply
all or any part of the Secured Obligations against any funds held with respect
to the Collateral or in any other deposit account.

 
31

--------------------------------------------------------------------------------

 
 
Section V.10. Indemnity and Expenses
 
. The Borrower agrees to indemnify, defend and save and hold harmless the
Collateral Agent and each Lender Party and their respective officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against,
and shall pay on demand, any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or resulting from this
Agreement or the Collateral (including, without limitation, enforcement of this
Agreement), except to the extent such claim, damage, loss, liability or expense
is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.
 
(a)The Borrower will upon demand pay to the Collateral Agent the amount of any
and all reasonable expenses, including, without limitation, the reasonable fees
and expenses of its counsel and of any experts and agents, that the Collateral
Agent may incur in connection with (i) the administration of this Article VII,
(ii) the custody or preservation of, or the sale of, collection from or other
realization upon, any of the Collateral, (iii) the exercise or enforcement of
any of the rights of the Collateral Agent hereunder or (iv) the failure by the
Borrower to perform or observe any of the provisions hereof.
 
 
Section V.11. Continuing Security Interest; Assignments
 
. This Article VII shall create a continuing security interest in the Collateral
and shall (a) subject to Section 7.12, remain in full force and effect until the
later of (i) the Termination Date and (ii) the date of payment in full, in cash,
of the Secured Obligations, (b) be binding upon the Borrower and its successors
and assigns and (c) inure, together with the rights and remedies of the
Collateral Agent hereunder, to the benefit of the Lender Parties and their
respective successors, transferees and assigns. Without limiting the generality
of the foregoing clause (c), each Lender Party may assign or otherwise transfer
all or a portion of its rights and obligations under this Agreement (including
all or any portion of an Advance or Reimbursement Obligation held by it and all
rights corresponding thereto under any of the Transaction Documents) to any
other person to the extent permitted under Section 9.06, and such other person
shall thereupon become vested with all the benefits in respect thereof granted
to such Lender Party herein or otherwise, as provided in Section 9.06.

 
32

--------------------------------------------------------------------------------

 
 
Section V.12. Release; Termination
 
. Upon the earlier of (a) the later of (i) payment in full, in cash, of the
Secured Obligations then due and payable and (ii) the Termination Date and (b)
the consummation of any sale or foreclosure in respect of any of the Collateral
conducted by or under the direction of the Collateral Agent, the security
interest granted by this Article VII shall automatically terminate and the
Collateral shall automatically be released from such security interest but, in
the case of the foregoing clause (b), only to the extent of the Collateral
disposed of in such transaction, and only following the receipt by the
Collateral Agent of the proceeds of such disposition, and the Collateral Agent,
on behalf of the Lender Parties, shall enter into such documentation as may be
reasonably requested by the purchaser of such Collateral and reasonably
acceptable to the Collateral Agent in order to evidence such release. Upon the
earlier date referred to in the first sentence, the Borrower shall be entitled
to the return, upon its request and at its expense, of such of the Collateral as
shall not have been sold or otherwise applied pursuant to the terms hereof and
the Collateral Agent will, on behalf of the Lender Parties, enter into and
deliver such documentation as shall be reasonably requested by the Borrower, and
as may be reasonably acceptable to the Collateral Agent, to evidence such
release, including UCC termination statements and such notices as the Borrower
may reasonably request, at the Borrower’s expense, to evidence and confirm the
release and discharge of the security interest granted by this Article VII. In
the event that the Collateral Agent is required to refund any amounts to the
Borrower pursuant to Section 2.11(b), the amounts that are so refunded shall
automatically be released from the security interest granted by this Article VII
and the Collateral Agent, on behalf of the Lender Parties, shall enter into such
documentation as may be reasonably requested by the Borrower and reasonably
acceptable to the Collateral Agent in order to evidence such release, all at the
expense of the Borrower.
 
 
Article VI
 
COLLATERAL AGENT
 
 
Section VI.1. Authorization and Action of the Collateral Agent; Delegation of
Duties.
 
(a)Each of the Lender Parties hereby appoints and authorizes MSCG. as the
Collateral Agent hereunder to take such action as Collateral Agent on its behalf
and to exercise such powers and discretion under this Agreement and the other
Transaction Documents as are delegated to the Collateral Agent by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto and consistent herewith and the other Transaction Documents.
The Collateral Agent is hereby irrevocably authorized and instructed to enter
into the other Transactions Documents to which it is intended to be a party. As
to any matters requiring the exercise of discretion by the Collateral Agent, and
not expressly requiring the consent of the Lender Parties, pursuant to the
Transaction Documents (including enforcement of the Transaction Documents), the
Collateral Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the written
instructions of both Lender Parties; provided, however, that neither the
Collateral Agent nor the Lender Parties shall be required to take an action that
exposes such persons to personal liability or that is contrary to the
Transaction Documents or applicable law. The Collateral Agent agrees to give to
each Lender Party prompt notice of each notice and copies of all other documents
given to it by the Borrower pursuant to the terms of this Agreement unless
otherwise delivered by another party.

 
33

--------------------------------------------------------------------------------

 

(b)The Collateral Agent may execute any of its duties under this Agreement or
any other Transaction Document by or through agents, subagents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Collateral Agent and any such sub-agent
or attorney-in-fact may perform any and all its duties and exercise its rights
and powers by or through their respective affiliates. The exculpatory provisions
of this Article VIII shall apply to any such sub-agent or attorney-in-fact and
to the affiliates of the Collateral Agent and any such sub-agent or
attorney-in-fact.
 
 
Section VI.2. Collateral Agent’s Reliance, Etc
 
. Neither the Collateral Agent, nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by them
under or in connection with the Transaction Documents, except for their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction. Without limiting the generality of the foregoing, the
Collateral Agent (a) may treat each Lender Party as the holder of its interest
in the Advances and the Reimbursement Obligations until it receives notice from
the relevant Lender Party that such interest has been assigned; (b) may consult
with legal counsel, independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the good faith advice of such counsel,
accountants or experts; (c) does not make any warranty or representation to any
Lender Party and shall not be responsible to any Lender Party for any
statements, warranties or representations (whether written or oral) made by any
person other than itself in or in connection with the Transaction Documents; (d)
shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of any Transaction
Document on the part of the Borrower or any other party thereto or to inspect
the property (including the books and records) of the Borrower; (e) shall not be
responsible to any Lender Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of, any Lien or other interest created or purported to be created
under, or in connection with, any Transaction Document; (f) shall incur no
liability under or in respect of any Transaction Document by acting upon any
notice, consent, certificate or other instrument or writing (which may be by
facsimile) believed by it to be genuine and signed or sent by the proper party
or parties; (g) shall have no responsibility concerning the value or validity of
the Collateral; and (h) may assume that no Default has occurred and is
continuing unless it has, in its capacity as Collateral Agent, actual knowledge
or actual notice to the contrary.

 
34

--------------------------------------------------------------------------------

 
 
Section VI.3. Collateral Agent and Affiliates
 
. With respect to any interest in an Advance or a Reimbursement Obligation held
by the Collateral Agent, the Collateral Agent shall have the same rights and
powers under the Transaction Documents as any Lender Party and may exercise the
same as though it were not the Collateral Agent, and the term “Lender Party”
shall, unless otherwise expressly indicated, include the Collateral Agent in its
individual capacity. The Collateral Agent and its affiliates may accept deposits
from, lend money to, act as trustee under indentures of, accept investment
banking engagements from and generally engage in any kind of business with, the
Borrower and/or any of its affiliates and any person who may do business with or
own an interest in any of them, all as if it were not a Collateral Agent and
without any duty to account therefor to any Lender Party.
 
 
Section VI.4. Lender Credit Decision
 
. Each of the Lender Parties acknowledges that it has, independently and without
reliance upon the Collateral Agent or any other Lender Party or any affiliate
thereof and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lender Parties also acknowledges that it will,
independently and without reliance upon the Collateral Agent or any other Lender
Party or affiliate thereof and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Transaction
Documents.
 
 
Section VI.5. Successor Agents
 
. The Collateral Agent may resign at any time by giving not less than thirty
Bank Business Days’ prior written notice to the Lender Parties, such resignation
to be effective upon the appointment and acceptance of a successor Collateral
Agent as provided for below. Upon any such resignation, the Lender Parties shall
appoint a replacement Collateral Agent hereunder, subject (unless a Default or
Event of Default is continuing) to the prior written consent of the Borrower
(which consent may not be unreasonably withheld or delayed). Upon the acceptance
of any appointment as Collateral Agent hereunder by a successor Collateral Agent
and upon the execution and filing or recording of such instruments or notices as
may be necessary or desirable or as the Lender Parties may reasonably request,
in order to continue the perfection of the security interests granted or
purported to be granted by the Transaction Documents, such successor Collateral
Agent shall succeed to and become vested with all the rights, powers,
discretion, privileges, duties and obligations of the retiring Collateral Agent,
and the retiring Collateral Agent shall be discharged from its duties and
obligations under the Transaction Documents. After any retiring Collateral
Agent’s resignation hereunder as Collateral Agent, the provisions of this
Article VIII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Collateral Agent under this Agreement.
 
 
Section VI.6. Indemnification
 
. Each Lender Party shall, jointly and severally, indemnify, defend and save and
hold harmless the Collateral Agent, its affiliates and their respective
officers, directors, employees, agents and advisors (each, an “Indemnitee”) (to
the extent not reimbursed by the Borrower) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable and documented fees and expenses of
counsel) that may be incurred by or asserted or awarded against such Indemnitee,
in each case arising out of or in connection with or by reason of (including in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) an Advance, a letter of credit or a
Reimbursement Obligation, the actual or proposed use of a letter of credit or
the proceeds of an Advance, the Transaction Documents or any of the transactions
contemplated thereby, including in connection with enforcement by such
Indemnitee of its rights under this Section 8.06, except to the extent such
claim, damage, loss, liability or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnitee’s bad faith, gross negligence or willful misconduct.

 
35

--------------------------------------------------------------------------------

 

Article VII
 
MISCELLANEOUS
 
 
Section VII.1. Amendments, Etc
 
. No amendment or waiver of any provision of the Transaction Documents, nor
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Borrower, the
Lender Parties and the Collateral Agent and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
 
 
Section VII.2. Notices, Etc
 
. All notices and other communications provided for hereunder shall be in
writing (including teletransmissions) and mailed or teletransmitted or
delivered:
 
if to the Borrower, at its address at:
 
Dynegy Holdings Inc.
Attn: Charles C. Cook
Senior Vice President of Strategic Planning, Corporate Business Development and
Treasurer
1000 Louisiana Street, Suite 5800
Houston, Texas 77002-5050
Phone: (713) 767-8648
Fax: (713) 356-2200
E-mail: Charles.C.Cook@Dynegy.com

 
36

--------------------------------------------------------------------------------

 
 
with a copy to:
 
Dynegy Holdings Inc.
Attn: J. Kevin Blodgett
Executive Vice President and General Counsel
1000 Louisiana Street, Suite 5800
Houston, Texas 77002-5050
Phone: (713) 507-6847
Fax: (713) 356-2185
E-mail: Kevin.Blodgett@Dynegy.com
 
if to any Lender Party, the Collateral Agent or the Paying Agent, at its address
at:
 
Morgan Stanley
1585 Broadway, 2nd Floor
New York, NY 10036
 
Attention: Structured Credit Products Group
 
James Hill
Telephone: (212) 761-2514
Fax: (212) 507-8465
Email: james.hill@morganstanley.com


Attention Global Capital Markets
 
Brendan Johnson
Telephone: (212) 761-5345
Fax: (212) 507-0140
Email: brendan.johnson@morganstanley.com
 
Ryan Comerford
Telephone: (914) 225-1602
Fax: (914) 225-9301
Email: ryan.comerford@morganstanley.com

 
37

--------------------------------------------------------------------------------

 
 
with a copy to:
 
Morgan Stanley
2000 Westchester Ave
Purchase, NY 10577
 
Attention Sean Handley/Trang Price
Telephone: (914) 225-4362/ (914) 225-4532
Fax: (914) 225-9308/(914) 750-1480
Email: sean.handley@morganstanley.com/
trang.price@morganstanley.com


and the following e-mail address:
 
dynegylc@morganstanley.com
 
or as to each such party at such other address as shall be designated by such
party in a written notice to the other party hereto. All such notices and other
communications shall be effective when received during business hours. Delivery
by electronic communication or telecopier of an executed counterpart of a
signature page to any amendment or waiver of any provision of this Agreement
shall be effective as delivery of an original executed counterpart thereof.
 
 
Section VII.3. No Waiver; Remedies
 
. No failure by any of the Lender Parties or the Collateral Agent to exercise,
and no delay in exercising, any right under this Agreement shall operate as a
waiver thereof; nor shall any single or partial exercise of any right under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.
 
 
Section VII.4. Costs and Expenses; Indemnification
 
. (a) The Borrower agrees to pay on demand all reasonable costs and expenses of
each Lender Party and the Collateral Agent in connection with the enforcement of
the Transaction Documents, whether in any action, suit or litigation, or any
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally (including, without limitation, the reasonable fees and expenses of a
single counsel for all Lender Parties and the Collateral Agent with respect
thereto).
 
(b) The Borrower will indemnify and hold each Lender Party and its officers,
directors, affiliates, employees, attorneys and agents (each, an “Indemnified
Party”) harmless from and against any and all claims, liabilities, losses,
damages, costs and expenses, including without limitation, reasonable attorneys’
fees and disbursements, other dispute resolution expenses (including fees and
expenses in preparation for a defense of any investigation, litigation or
proceeding) and costs of collection that arise out of or in connection with:

 
38

--------------------------------------------------------------------------------

 

(i)the issuance of any Letter of Credit,
 
(ii)any payment or action taken or omitted to be taken in connection with any
Letter of Credit (including any action or proceeding seeking (i) to restrain any
drawing under such Letter of Credit, (ii) to compel or restrain the payment of
any amount or the taking of any other action under such Letter of Credit, (iii)
to compel or restrain the taking of any action under this Agreement, or (iv) to
obtain similar relief (including by way of interpleader, declaratory judgment,
attachment, or otherwise), regardless of who the prevailing party is in any such
action or proceeding),
 
(iii)the enforcement of this Agreement, or
 
(iv)any act or omission, whether rightful or wrongful, of any present or future
de jure or de facto government or governmental authority or any other cause
beyond such Lender Party’s control,
 
except to the extent such claim, liability, loss, damage, cost or expense is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from such Indemnified Party’s gross negligence or willful
misconduct.
 
 
Section VII.5. Binding Effect
 
. This Agreement shall, subject to the provisions of Section 3.01, become
effective when it shall have been executed by the Borrower, the Lender Parties
and the Collateral Agent and thereafter shall be binding upon and inure to the
benefit of the Borrower, each Lender Party and the Collateral Agent and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of each Lender Party and the Collateral Agent.
 
 
Section VII.6. Assignments and Participations
 
. Each Lender Party may, with the prior written consent of the Borrower (which
consent may not be unreasonably withheld or delayed) during any period in which
no Default or Event of Default shall have occurred and be continuing, and upon
the occurrence and during the continuance of any Default or Event of Default
without any consent of or notice to the Borrower, assign to one or more
assignees all or a portion of its rights (but not its obligations) under the
Transaction Documents (including, without limitation, all or a portion of the
Advances owing to it). Any such assignment that requires the prior written
consent of the Borrower under this Section 9.06 but was made without such
consent shall be void. For the avoidance of any doubt, the Issuer and Lender
agree that any assignment permitted by this Agreement shall not relieve the
Issuer and the Lender of their respective obligations hereunder. Each Lender
Party may, without any consent of or notice to the Borrower, sell participations
to one or more Persons in or to all or a portion of its rights and obligations
under the Transaction Documents (including, without limitation, all or a portion
of the Advances owing to it).

 
39

--------------------------------------------------------------------------------

 

Section VII.7. Set-off
 
(a). (a) When an Event of Default is continuing, any amount payable to the
Borrower pursuant to either (i) this Agreement or the Letter Agreement and/or
(ii) any other obligations between the Borrower and MSCG or any of its
affiliates or instruments or undertakings issued or executed by MSCG or any of
its affiliates to, or in favor of, the Borrower, will, at the option of MSCG, be
reduced by its setoff against any amounts payable (whether at such time or in
the future or upon the occurrence of a contingency) by the Borrower pursuant to
either (i) this Agreement or the Letter Agreement or (ii) any other obligations
between the Borrower and MSCG or any of its affiliates or instruments or
undertakings issued or executed by the Borrower to, or in favor of, MSCG and any
of its affiliates. The relevant Lender Party or Collateral Agent, as the case
may be, will give notice to the Borrower in accordance with Section 9.02 of any
setoff effected under this Section 9.07.
 
(b)For this purpose, any amounts set off under this Section 9.07 (or the
relevant portion of such amount) may be converted by the relevant Lender Party
or Collateral Agent into the currency in which the other is denominated at the
rate of exchange at which such party would be able, acting in a reasonable
manner and in good faith, to purchase the relevant amount of such currency.
 
(c)If an obligation is unascertained, the relevant Lender Party or Collateral
Agent may in good faith estimate that obligation and setoff in respect of the
estimate, subject to the relevant party accounting to the other when the
obligation is ascertained.
 
(d)Nothing in this Section 9.07 shall be effective to create a security
interest. This Section 9.07 shall be without prejudice and in addition to any
right of setoff, combination of accounts, lien or other right to which any party
is at any time otherwise entitled (whether by operation of law, contract or
otherwise).
 
 
Section VII.8. Execution in Counterparts
 
. This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery by electronic communication or telecopier of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement.

 
40

--------------------------------------------------------------------------------

 
 
Section VII.9. No Liability of the Issuer
 
. The Borrower assumes all risks on the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letter of
Credit. Neither the Issuer nor any of its officers or directors shall be liable
or responsible for: (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith; (b)
the validity, sufficiency or genuineness of documents, or of any endorsement(s)
thereon, even if such documents should in fact prove to be in any or all
respects invalid, insufficient, fraudulent or forged; or (c) payment by the
Issuer against presentation of documents that do not comply with the terms of
any Letter of Credit, including failure of any documents to bear any reference
or adequate reference to any Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except only that the Borrower shall have a claim against the Issuer, and the
Issuer shall be liable to the Borrower, to the extent of any direct, but not
consequential, damages suffered by the Borrower that the Borrower proves were
caused by the Issuer’s failure to exercise reasonable care when determining
whether a draft and other document presented under any Letter of Credit appear,
on their face, to be in strict compliance with the terms and conditions thereof,
in accordance with, and to the extent set forth in, Section 9.09, the UCP or
ISP98 (in either case, as applicable to such Letter of Credit), and Article 5 of
the UCC as in effect in the State of New York.
 
 
Section VII.10. Jurisdiction, Etc
 
. Each of the parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the Borough of
Manhattan, New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to the Transaction Documents, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the fullest extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in the Transaction
Documents shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement in the courts of any
jurisdiction.
 
(a)Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to the Transaction Documents to which it is a party
in any New York State or Federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 
41

--------------------------------------------------------------------------------

 
 
Section VII.11. Termination
 
. (a) On any Bank Business Day, the Borrower may notify the Issuer, in
accordance with Section 9.02, that it proposes to terminate either (x) this
Agreement in accordance with subsection (c)(i) below or (y) a specified unused
portion of the Facilities in accordance with subsection (c)(ii) below, on a Bank
Business Day (the “Proposed Termination Date”) which is at least five Bank
Business Days after such notice is given (such notice being the “Proposed
Termination Notice”).
 
 
2.
After the Borrower shall send to the Issuer the Proposed Termination Noticed
pursuant to subsection (a) above, the Issuer will, on the Bank Business Day
before any Proposed Termination Date, notify the Borrower, in accordance with
Section 9.02, of the amount of the Termination Fee which would be payable on the
Proposed Termination Date if this Agreement, or a specified portion of the
Facilities, is then terminated as specified in the Proposed Termination Notice,
which notice by the Issuer shall set forth the calculation of such Termination
Fee in reasonable detail.

 
(a)After the Borrower shall send to the Issuer the Proposed Termination Notice
pursuant to subsection (a) above and on the Proposed Termination Date, upon
payment to the Issuer of the Termination Fee as notified to the Borrower
pursuant to subsection (b) above, the Borrower may (i) on the condition
precedent that there is no Advance, Reimbursement Obligation or Letter of Credit
outstanding at the time, terminate this Agreement (including both of the
Facilities) or (ii) terminate in whole or in part the unused portions of both of
the Facilities, as specified in the Proposed Termination Notice sent pursuant to
subsection (a) above.
 
 
Section VII.12. Governing Law
 
. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 
42

--------------------------------------------------------------------------------

 
 
Section VII.13. Waiver of Jury Trial
 
. Each of the Borrower, the Lender Parties, the Collateral Agent and the Paying
Agent irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to either of the Transaction Documents, the Advances, the Letters of
Credit or the actions of any Lender Party or the Collateral Agent or the Paying
Agent in the negotiation, administration, performance or enforcement thereof.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

 
DYNEGY HOLDINGS INC.
             
By
   
Name:
 
Title:
             
MORGAN STANLEY CAPITAL GROUP INC.,
 
as Lender, Issuer, Collateral Agent and Paying Agent
             
By
   
Name:
 
Title:



 
43

--------------------------------------------------------------------------------

 
 
EXHIBIT A-1 TO
 
FACILITY AND SECURITY AGREEMENT




STANDBY LETTER OF CREDIT
DATE:



BENEFICIARY:
(NAME, ADDRESS, AND)

CONTACT PERSON AND
HIS/HER DEPARTMENT AND
TELEPHONE AND FAX
NUMBERS)


GENTLEMEN:


BY THE ORDER OF DYNEGY HOLDINGS INC.


APPLICANT
ADDRESS:
1000 LOUISIANA STREET, SUITE 5800

HOUSTON, TEXAS  77002-5050


EXPIRATION DATE:  ____________, 20__
 
WE, MORGAN STANLEY CAPITAL GROUP INC. (THE “ISSUER”), ISSUE THIS IRREVOCABLE
STANDBY LETTER OF CREDIT NUMBER _______________ (THE “LETTER OF CREDIT”) IN
FAVOR OF _______________________ (THE “BENEFICIARY”) FOR THE ACCOUNT OF DYNEGY
HOLDINGS INC. (THE “APPLICANT”), FOR AN AMOUNT OF U.S. $____________________
(AMOUNT IN WORDS AND 00/100 UNITED STATES DOLLARS) EFFECTIVE IMMEDIATELY AND
EXPIRING AT THE CLOSE OF BUSINESS AT THE OFFICE OF THE ISSUER, 2000 WESTCHESTER
AVENUE, PURCHASE, NEW YORK 10577 (THE “ISSUER’S OFFICE”) ON _______, _______
(THE “EXPIRATION DATE”).  WE UNDERSTAND THIS LETTER OF CREDIT IS ISSUED RELATIVE
TO THE OBLIGATIONS OF THE APPLICANT UNDER THE [________________ CONTRACT], DATED
________, _______ (THE “RELEVANT CONTRACT”) BETWEEN THE BENEFICIARY AND THE
APPLICANT.

 
44

--------------------------------------------------------------------------------

 

FUNDS UNDER THIS LETTER OF CREDIT ARE AVAILABLE  AT SIGHT AND PAYABLE AT SIGHT
WHEN ACCOMPANIED BY ONE OR MORE OF THE FOLLOWING STATEMENTS DATED AND SIGNED BY
AN AUTHORIZED REPRESENTATIVE OF THE BENEFICIARY   (SIGNED AS SUCH) AND PRESENTED
TO THE ISSUER AT THE ISSUER’S OFFICE:
 
 
1.
“WE HEREBY CERTIFY THE COMMERCIAL INVOICE(S) PRESENTED TO SUPPORT THIS
DRAWING:  HAS/HAVE BEEN PRESENTED TO DYNEGY HOLDINGS INC. AND REFLECT AMOUNTS
WHICH WERE PROPERLY CALCULATED IN COMPLIANCE WITH THE TERMS OF THE RELEVANT
CONTRACT UNDER WHICH THE INVOICE(S) WAS/WERE RENDERED.   THE INVOICE(S) WAS/WERE
NOT PAID WHEN DUE, AND REMAIN PAST DUE AND UNPAID, AFTER THE APPLICABLE GRACE
PERIOD, IF ANY, SPECIFIED IN THE RELEVANT CONTRACT, AT THE TIME OF THIS DRAWING
AND THEREFORE WE DEMAND PAYMENT IN THE AMOUNT OF U.S.$____________________
UNDER  MORGAN STANLEY CAPITAL GROUP INC. LETTER OF CREDIT NO.
____________________.”



SUCH STATEMENT TO BE PRESENTED TO THE ISSUER TOGETHER WITH A COPY OF SUCH
COMMERCIAL INVOICE(S) MARKED:  “PAST DUE AND UNPAID”.
 
OR


 
2.
“AN EVENT OF DEFAULT, AS DEFINED IN THE RELEVANT CONTRACT, HAS OCCURRED AND IS
CONTINUING WITH RESPECT TO THE APPLICANT UNDER THE RELEVANT CONTRACT; NO EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING WITH RESPECT TO THE BENEFICIARY OF
MORGAN STANLEY CAPITAL GROUP INC. LETTER OF CREDIT NO. _________________; AND
THE AMOUNT BEING DEMANDED IS EQUAL TO OR LESS THAN THE AMOUNT OWED BY APPLICANT
TO THE BENEFICIARY UNDER THE RELEVANT CONTRACT, WHICH AMOUNT IS PAST DUE, AFTER
THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN THE RELEVANT CONTRACT;
THEREFORE, THE BENEFICIARY DEMANDS PAYMENT OF $______________ UNDER MORGAN
STANLEY CAPITAL GROUP INC. LETTER OF CREDIT NO. ______________________.”


 
45

--------------------------------------------------------------------------------

 
 
OR

 
 
3.
“AN EARLY TERMINATION DATE, AS DEFINED IN THE RELEVANT CONTRACT, HAS BEEN
DESIGNATED AS THE RESULT OF AN EVENT OF DEFAULT, TERMINATION EVENT OR ANY
SIMILAR EVENT, AND APPLICANT HAS FAILED TO MAKE PAYMENTS IN AN AGGREGATE AMOUNT
OF $________________. THE AMOUNT IS PAST DUE AND OWING TO THE BENEFICIARY IN
ACCORDANCE WITH THE TERMS OF THE RELEVANT CONTRACT, AFTER THE APPLICABLE GRACE
PERIOD, IF ANY, SPECIFIED IN THE RELEVANT CONTRACT, AND NO EVENT OF DEFAULT HAS
OCCURRED OR IS CONTINUING WITH RESPECT TO THE BENEFICIARY OF THIS LETTER OF
CREDIT; THEREFORE, THE BENEFICIARY DEMANDS PAYMENT OF $________________ UNDER
MORGAN STANLEY CAPITAL GROUP INC. LETTER OF CREDIT NO. _____________________.”





SPECIAL CONDITIONS:


PARTIAL AND MULTIPLE DRAWINGS ARE PERMITTED.


THE AMOUNT OF THIS LETTER OF CREDIT WILL BE AUTOMATICALLY REDUCED AT THE TIME
OF, AND BY THE AMOUNT OF, EACH OF THE FOLLOWING:


(A)          EACH DRAWING UNDER THIS LETTER OF CREDIT; AND


(B)           EACH PAYMENT TO THE BENEFICIARY BY THE ISSUER AS PAYING AGENT FOR
THE APPLICANT.


ALL ISSUING CHARGES ARE FOR THE ACCOUNT OF THE APPLICANT.


THIS LETTER OF CREDIT MAY NOT BE AMENDED, CHANGED OR MODIFIED WITHOUT THE
EXPRESS WRITTEN CONSENT OF THE APPLICANT, THE  BENEFICIARY AND THE ISSUER,
EXCEPT AS PROVIDED ABOVE WITH RESPECT TO AUTOMATIC REDUCTION OF THE AMOUNT OF
THIS LETTER OF CREDIT; PROVIDED, HOWEVER, THE AMOUNT AVAILABLE FOR DRAWING UNDER
THIS LETTER OF CREDIT MAY BE REDUCED FROM TIME TO TIME BY WRITTEN INSTRUCTIONS
TO US EXECUTED BY BOTH APPLICANT AND BENEFICIARY.

 
46

--------------------------------------------------------------------------------

 
 
IF A COMPLYING PRESENTATION IS MADE TO THE ISSUER AT THE ISSUER’S OFFICE PRIOR
TO 12:00 NOON (NEW YORK CITY TIME) ON A BUSINESS DAY (AS HEREINAFTER DEFINED),
THEN ISSUER SHALL, PRIOR TO CLOSE OF BUSINESS ON THE SECOND FOLLOWING BUSINESS
DAY, MAKE PAYMENT IN IMMEDIATELY AVAILABLE FUNDS.  IF A COMPLYING PRESENTATION
IS MADE AT OR AFTER 12:00 NOON (NEW YORK CITY TIME) ON A BUSINESS DAY, THEN
ISSUER SHALL, PRIOR TO CLOSE OF BUSINESS ON THE THIRD FOLLOWING BUSINESS DAY,
MAKE PAYMENT IN IMMEDIATELY AVAILABLE FUNDS.  AS USED HEREIN, “BUSINESS DAY”
MEANS ANY DAY OTHER THAN SATURDAY, SUNDAY OR A LEGAL HOLIDAY IN NEW YORK CITY.


WE HEREBY ENGAGE WITH YOU THAT DOCUMENTS PRESENTED UNDER AND IN CONFORMITY WITH
THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT WILL BE DULY HONORED ON
PRESENTATION IF PRESENTED AT THE ISSUER’S OFFICE ON OR BEFORE THE EXPIRATION
DATE OF THIS LETTER OF CREDIT.


THIS LETTER OF CREDIT SETS FORTH IN FULL OUR UNDERTAKING, AND SUCH UNDERTAKING
SHALL NOT IN ANY WAY BE MODIFIED, AMENDED, AMPLIFIED OR LIMITED BY REFERENCE TO
THE RELEVANT CONTRACT OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT; AND ANY
SUCH REFERENCE SHALL NOT BE DEEMED TO INCORPORATE HEREIN BY REFERENCE ANY
DOCUMENT, INSTRUMENT OR AGREEMENT.


THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES,
INTERNATIONAL CHAMBER OF COMMERCE (ICC) PUBLICATION No. 590 (“ISP98”) AND AS TO
MATTERS NOT ADDRESSED BY THE ISP98 SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION,
ARTICLE 5 OF THE UNIFORM COMMERCIAL CODE OF THE STATE OF NEW YORK).


 PLEASE ADDRESS ALL CORRESPONDENCE REGARDING THIS LETTER OF CREDIT TO THE
ATTENTION OF THE STANDBY LETTER OF CREDIT UNIT, MORGAN STANLEY CAPITAL GROUP
INC., 2000 WESTCHESTER AVENUE, PURCHASE, NEW YORK 10577, INCLUDING THE LETTER OF
CREDIT NUMBER MENTIONED ABOVE.

 
47

--------------------------------------------------------------------------------

 
 
FOR TELEPHONE ASSISTANCE, PLEASE CONTACT [INSERT INFORMATION], AND HAVE THIS
LETTER OF CREDIT NUMBER AVAILABLE.



 
VERY TRULY YOURS,
             
MORGAN STANLEY CAPITAL GROUP INC.
                         
BY:
     
TITLE:



 
48

--------------------------------------------------------------------------------

 

EXHIBIT A-2 TO


FACILITY AND SECURITY AGREEMENT




STANDBY LETTER OF CREDIT
DATE:



BENEFICIARY:
(NAME, ADDRESS, AND)

CONTACT PERSON AND
HIS/HER DEPARTMENT AND
TELEPHONE AND FAX
NUMBERS)


GENTLEMEN:


BY THE ORDER OF DYNEGY HOLDINGS INC.


APPLICANT
ADDRESS:
1000 LOUISIANA STREET, SUITE 5800

HOUSTON, TEXAS  77002-5050


EXPIRATION DATE:  ____________, 20__
 
WE, MORGAN STANLEY CAPITAL GROUP INC. (THE “ISSUER”), ISSUE THIS IRREVOCABLE
STANDBY LETTER OF CREDIT NUMBER _______________ (THE “LETTER OF CREDIT”) IN
FAVOR OF _______________________ (THE “BENEFICIARY”) FOR THE ACCOUNT OF DYNEGY
HOLDINGS INC. (THE “APPLICANT”), FOR AN AMOUNT OF U.S. $____________________
(AMOUNT IN WORDS AND 00/100 UNITED STATES DOLLARS) EFFECTIVE IMMEDIATELY AND
EXPIRING AT THE CLOSE OF BUSINESS AT THE OFFICE OF THE ISSUER, 2000 WESTCHESTER
AVENUE, PURCHASE, NEW YORK 10577 (THE “ISSUER’S OFFICE”) ON _______, _______
(THE “EXPIRATION DATE”).  WE UNDERSTAND THIS LETTER OF CREDIT IS ISSUED RELATIVE
TO THE OBLIGATIONS OF THE APPLICANT UNDER THE [________________ CONTRACT], DATED
________, _______ (THE “RELEVANT CONTRACT”) BETWEEN THE BENEFICIARY AND THE
APPLICANT.

 
49

--------------------------------------------------------------------------------

 
 
FUNDS UNDER THIS LETTER OF CREDIT ARE AVAILABLE  AT SIGHT AND PAYABLE AT SIGHT
WHEN ACCOMPANIED BY ONE OR MORE OF THE FOLLOWING STATEMENTS DATED AND SIGNED BY
AN AUTHORIZED REPRESENTATIVE OF THE BENEFICIARY   (SIGNED AS SUCH) AND PRESENTED
TO THE ISSUER AT THE ISSUER’S OFFICE:


 
2.
“WE HEREBY CERTIFY THE COMMERCIAL INVOICE(S) PRESENTED TO SUPPORT THIS
DRAWING:  HAS/HAVE BEEN PRESENTED TO DYNEGY HOLDINGS INC. AND REFLECT AMOUNTS
WHICH WERE PROPERLY CALCULATED IN COMPLIANCE WITH THE TERMS OF THE RELEVANT
CONTRACT UNDER WHICH THE INVOICE(S) WAS/WERE RENDERED.   THE INVOICE(S) WAS/WERE
NOT PAID WHEN DUE, AND REMAIN PAST DUE AND UNPAID, AFTER THE APPLICABLE GRACE
PERIOD, IF ANY, SPECIFIED IN THE RELEVANT CONTRACT, AT THE TIME OF THIS DRAWING
AND THEREFORE WE DEMAND PAYMENT IN THE AMOUNT OF U.S.$____________________
UNDER  MORGAN STANLEY CAPITAL GROUP INC. LETTER OF CREDIT NO.
____________________.”



SUCH STATEMENT TO BE PRESENTED TO THE ISSUER TOGETHER WITH A COPYOF SUCH
COMMERCIAL INVOICE(S) MARKED:  “PAST DUE AND UNPAID”.


OR


 
4.
“AN EVENT OF DEFAULT, AS DEFINED IN THE RELEVANT CONTRACT, HAS OCCURRED AND IS
CONTINUING WITH RESPECT TO THE APPLICANT UNDER THE RELEVANT CONTRACT; NO EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING WITH RESPECT TO THE BENEFICIARY OF
MORGAN STANLEY CAPITAL GROUP INC. LETTER OF CREDIT NO. _________________; AND
THE AMOUNT BEING DEMANDED IS EQUAL TO OR LESS THAN THE AMOUNT OWED BY APPLICANT
TO THE BENEFICIARY UNDER THE RELEVANT CONTRACT, WHICH AMOUNT IS PAST DUE, AFTER
THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN THE RELEVANT CONTRACT;
THEREFORE, THE BENEFICIARY DEMANDS PAYMENT OF $______________ UNDER MORGAN
STANLEY CAPITAL GROUP INC. LETTER OF CREDIT NO. ______________________.”


 
50

--------------------------------------------------------------------------------

 
 
OR


 
5.
“AN EARLY TERMINATION DATE, AS DEFINED IN THE RELEVANT CONTRACT, HAS BEEN
DESIGNATED AS THE RESULT OF AN EVENT OF DEFAULT, TERMINATION EVENT OR ANY
SIMILAR EVENT, AND APPLICANT HAS FAILED TO MAKE PAYMENTS IN AN AGGREGATE AMOUNT
OF $________________. THE AMOUNT IS PAST DUE AND OWING TO THE BENEFICIARY IN
ACCORDANCE WITH THE TERMS OF THE RELEVANT CONTRACT, AFTER THE APPLICABLE GRACE
PERIOD, IF ANY, SPECIFIED IN THE RELEVANT CONTRACT, AND NO EVENT OF DEFAULT HAS
OCCURRED OR IS CONTINUING WITH RESPECT TO THE BENEFICIARY OF THIS LETTER OF
CREDIT; THEREFORE, THE BENEFICIARY DEMANDS PAYMENT OF $________________ UNDER
MORGAN STANLEY CAPITAL GROUP INC. LETTER OF CREDIT NO. _____________________.”





SPECIAL CONDITIONS:


PARTIAL AND MULTIPLE DRAWINGS ARE PERMITTED.


THE AMOUNT OF THIS LETTER OF CREDIT WILL BE AUTOMATICALLY REDUCED AT THE TIME
OF, AND BY THE AMOUNT OF EACH DRAWING UNDER THIS LETTER OF CREDIT.


ALL ISSUING CHARGES ARE FOR THE ACCOUNT OF THE APPLICANT.


THIS LETTER OF CREDIT MAY NOT BE AMENDED, CHANGED OR MODIFIED WITHOUT THE
EXPRESS WRITTEN CONSENT OF THE APPLICANT, THE  BENEFICIARY AND THE ISSUER,
EXCEPT AS PROVIDED ABOVE WITH RESPECT TO AUTOMATIC REDUCTION OF THE AMOUNT OF
THIS LETTER OF CREDIT; PROVIDED, HOWEVER, THE AMOUNT AVAILABLE FOR DRAWING UNDER
THIS LETTER OF CREDIT MAY BE REDUCED FROM TIME TO TIME BY WRITTEN INSTRUCTIONS
TO US EXECUTED BY BOTH APPLICANT AND BENEFICIARY.

 
51

--------------------------------------------------------------------------------

 
 
IF A COMPLYING PRESENTATION IS MADE TO THE ISSUER AT THE ISSUER’S OFFICE PRIOR
TO 12:00 NOON (NEW YORK CITY TIME) ON A BUSINESS DAY (AS HEREINAFTER DEFINED),
THEN ISSUER SHALL, PRIOR TO CLOSE OF BUSINESS ON THE SECOND FOLLOWING BUSINESS
DAY, MAKE PAYMENT IN IMMEDIATELY AVAILABLE FUNDS.  IF A COMPLYING PRESENTATION
IS MADE AT OR AFTER 12:00 NOON (NEW YORK CITY TIME) ON A BUSINESS DAY, THEN
ISSUER SHALL, PRIOR TO CLOSE OF BUSINESS ON THE THIRD FOLLOWING BUSINESS DAY,
MAKE PAYMENT IN IMMEDIATELY AVAILABLE FUNDS.  AS USED HEREIN, “BUSINESS DAY”
MEANS ANY DAY OTHER THAN SATURDAY, SUNDAY OR A LEGAL HOLIDAY IN NEW YORK CITY.


WE HEREBY ENGAGE WITH YOU THAT DOCUMENTS PRESENTED UNDER AND IN CONFORMITY WITH
THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT WILL BE DULY HONORED ON
PRESENTATION IF PRESENTED AT THE ISSUER’S OFFICE ON OR BEFORE THE EXPIRATION
DATE OF THIS LETTER OF CREDIT.


THIS LETTER OF CREDIT SETS FORTH IN FULL OUR UNDERTAKING, AND SUCH UNDERTAKING
SHALL NOT IN ANY WAY BE MODIFIED, AMENDED, AMPLIFIED OR LIMITED BY REFERENCE TO
THE RELEVANT CONTRACT OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT; AND ANY
SUCH REFERENCE SHALL NOT BE DEEMED TO INCORPORATE HEREIN BY REFERENCE ANY
DOCUMENT, INSTRUMENT OR AGREEMENT.


THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES,
INTERNATIONAL CHAMBER OF COMMERCE (ICC) PUBLICATION No. 590 (“ISP98”) AND AS TO
MATTERS NOT ADDRESSED BY THE ISP98 SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION,
ARTICLE 5 OF THE UNIFORM COMMERCIAL CODE OF THE STATE OF NEW YORK).


PLEASE ADDRESS ALL CORRESPONDENCE REGARDING THIS LETTER OF CREDIT TO THE
ATTENTION OF THE STANDBY LETTER OF CREDIT UNIT, MORGAN STANLEY CAPITAL GROUP
INC., 2000 WESTCHESTER AVENUE, PURCHASE, NEW YORK 10577, INCLUDING THE LETTER OF
CREDIT NUMBER MENTIONED ABOVE.

 
52

--------------------------------------------------------------------------------

 
 
FOR TELEPHONE ASSISTANCE, PLEASE CONTACT [INSERT INFORMATION], AND HAVE THIS
LETTER OF CREDIT NUMBER AVAILABLE.





 
VERY TRULY YOURS,
             
MORGAN STANLEY CAPITAL GROUP INC.
                         
BY:
     
TITLE:



 
53

--------------------------------------------------------------------------------

 
 
Attachment A – Required Prior to Submitting Application

 
USA Patriot Act Notice:

 
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions and subsidiaries to
obtain, verify, and record information that identifies each person or entity
that may have funds transferred to them. Beneficiary must provide Morgan Stanley
Bank information requested, such as name, address, tax identification number,
and other corporate information, including business organizational documents,
such as Articles of Incorporation, or other identifying documents.


The following must be completed in full for each Beneficiary prior to submitting
the Letter of Credit application.


DATA REQUIREMENTS
BENEFICIARY
Exact Beneficiary Legal Name
 
Legal Business Address
 
Gov’t ID #  /  ID Type
 
Country of Organization
 
Legal Form
 
Gaming Entity? (Yes / No)
 
Politically Exposed Person (Yes/No)
 



Required Documents  -  1 & 3   or    2 & 3


1. Formation Documents: e.g. Certificate of Corporation, Partnership Agreement,
or Trust Agreement



Or


2. Disclosure Document: e.g. Annual Report, Offering Memorandum, & Articles of
Association, Articles of Incorporation

 
&


3. List of Principals/Directors/Trustees: List
of  principles/directors/trustees; based on entity type



 
54

--------------------------------------------------------------------------------

 
 
[logo.jpg]
1585 BROADWAY
NEW YORK, NY  10036-8293



__________ __, 2007


UNCONDITIONAL AND IRREVOCABLE GUARANTEE OF MORGAN STANLEY


To:
Counterparty



Ladies and Gentlemen:


We, Morgan Stanley, a Delaware corporation  hereby unconditionally and
irrevocably guarantee to you, as primary obligor and not merely as surety, the
due and punctual payment by MS Entity (together with its successors and
permitted assigns, the “Guaranteed Party”) of any and all sums of money (subject
solely to the limit referred to below) which may from time to time be due by the
Guaranteed Party to you under the Irrevocable Letter of Credit [No. XXX] (as
amended, supplemented or restated from time to time, the “Letter of Credit”)
issued pursuant to the [Agreement] among [Counterparty] and the Guaranteed Party
dated as of __________ __, 2007 (as amended, supplemented or restated from time
to time, the “X Agreement”), and we undertake to pay to you upon demand all such
sums which may from time to time be owing to you by the Guaranteed Party under
such Letter of Credit but which are unpaid.  Morgan Stanley hereby agrees that
we shall pay all reasonable costs, fees and expenses (including reasonable
attorneys' fees and disbursements) incurred by you in successfully enforcing our
obligations under this guarantee. This guarantee is a guarantee of payment and
not of collectibility.


This guarantee will also unconditionally and irrevocably guarantee to you (on
the same terms as set forth herein), as primary obligor and not merely as surety
(but without duplication), the due and punctual payment by any affiliated entity
of the Guaranteed Party of any and all sums of money which may from time to time
be due by the such affiliated entity as obligor under a letter of credit issued
in replacement of the Letter of Credit in accordance with the terms of the
Reimbursement Agreement.


It is understood that our total liability in respect of this guarantee at any
date shall not exceed [$ amount] payable to you under the Letter of Credit;
provided that such total liability shall not on any date exceed the amount
available for drawing under the Letter of Credit on such date plus any costs,
fees and expenses payable hereunder.
 
 
55

--------------------------------------------------------------------------------

 
 
We agree that our obligations hereunder with respect to the Letter of Credit
shall be unconditional and will not be discharged except by complete payment of
the amounts payable under such Letter of Credit, irrespective of any claim as to
the Letter of Credit’s validity, regularity or enforceability, or the lack of
authority of the Guaranteed Party to execute or deliver the Letter of Credit; or
any change in or amendment to the Letter of Credit; or any waiver or consent by
you with respect to any provisions thereof; or the absence of any action to
enforce the Letter of Credit, or the recovery of any judgment against the
Guaranteed Party or of any action to enforce a judgment against the Guaranteed
Party under the Letter of Credit; or any similar circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor
generally.


We waive diligence, presentment, demand on the Guaranteed Party for payment or
otherwise (except as provided hereinabove), filing of claims, requirement of a
prior proceeding against the Guaranteed Party and protest or notice, except as
provided for in the Letter of Credit with respect to amounts payable by the
Guaranteed Party thereunder. If at any time payment under the Letter of Credit
is rescinded or must be otherwise restored or returned by you upon the
insolvency, bankruptcy or reorganization of the Guaranteed Party or otherwise,
our obligations hereunder with respect to such payment shall be reinstated upon
such restoration or return being made by you.


We represent to you as of the date hereof that:


1.
we are duly organized and validly existing under the laws of the jurisdiction of
our incorporation and have full power and legal right to execute and deliver
this guarantee and to perform the provisions of this guarantee on our part to be
performed;



2.
the execution, delivery and performance of this guarantee have been and remain
duly authorized by all necessary corporate action and do not contravene any
provision of our certificate of incorporation or by-laws or any law, regulation
or contractual restriction binding on us or our assets;



3.
all consents, authorizations, approvals and clearances (including, without
limitation, any necessary exchange control approval) and notifications, reports
and registrations requisite for the due execution, delivery and performance of
this guarantee have been obtained from or, as the case may be, filed with the
relevant governmental authorities having jurisdiction and remain in full force
and effect and all conditions thereof have been duly complied with and no other
action by, and no notice to or filing with, any governmental authority having
jurisdiction is required for such execution, delivery or performance; and



4.
this guarantee is legal, valid and binding obligation enforceable against us in
accordance with its terms except as enforcement hereof may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors' rights or by general equity principles.



So long as no amount is then due but unpaid under the Letter of Credit or this
guarantee, this guarantee shall expire simultaneously with the termination of
the Letter of Credit in accordance with its terms.  This guarantee shall be
automatically extended when the Letter of Credit is extended.

 
56

--------------------------------------------------------------------------------

 
 
This guarantee shall be governed by and construed in accordance with the laws of
the State of New York.


Sincerely,


MORGAN STANLEY




By:
   



 

--------------------------------------------------------------------------------